Exhibit 10.1

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

 

 

 

 

 

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

BPA NO.

1. CONTRACT ID CODE

PAGE     OF PAGES

 

 

 

1

1

 

 

 

 

2. AMENDMENT/MODIFICATION NUMBER

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQ. NUMBER

5. PROJECT NUMBER (If applicable)

P00002

See Block 16c

 

1

 

 

 

 

 

 

 

 

 

 

6. ISSUED BY

CODE  

 

7. ADMINISTERED BY (If other than Item 6)

CODE  

 

 

 

 

 

Department of Veterans Affairs

OA&L / National Acquistion Center

Building 37

1st Avenue, One Block North of Cermak

Hines IL 60141

 

 

 

 

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR    (Number, street, county, state, and ZIP
Code)

(X)

9A. AMENDMENT OF SOLICITATION NUMBER

 

 

 

 

 

 

ARALEZ PHARMACEUTICALS US INC.

 

9B. DATED (SEE ITEM 11)

 

 

 

555 E LANCASTER AVE STE 540

RADNOR PA 19087

X

10A. MODIFICATION OF CONTRACT/ORDER NUMBER

VA797P-16-C-0035

 

 

 

 

 

 

 

 

 

10B. DATED (SEE ITEM 13) 

CODE     7KH89

FACILITY CODE

 

02-11-2016

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

☐  The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers      ☐ is extended,     ☐ is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning                     
copies of the amendment; (b) By acknowledging receipt of this amendment on each
copy of the offer submitted; or (c) By separate letter or electronic
communication which includes a reference to the solicitation and amendment
numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED
FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by letter or electronic
communication, provided each letter or electronic commuication makes reference
to the solicitation and this amendment, and is received prior to the opening
hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA   (If required)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK

ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES             (such as changes in paying office, appropriation date, etc.)

SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43,103 (b).

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

 

 

D. OTHER (Specify type of modification and authority)

 

X

 

FAR 52.212-4 Changes

 

 

E. IMPORTANT:     Contractor    ☐ is not,     ☒ is required to sign this
document and return       1       copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION       (Organized by UCF section
headings, including solicitation/contract subject matter where feasible.)

 

Designation of Agent Agreement

 

This modification is issued to incorporate the attached Designation of Agent
into National Contract VA797P-16-C-0035 for Metoprolol SA Tablets.

 

This Designation of Agent Agreement consists of 5 pages and is attached herein.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER      (Type for Print)

 

Eric Trachtenberg, Secretary

16A.   NAME AND TITLE OF CONTRACTING OFFICER       (Type or print)

Adrienne A. Albachiara,

Contracting officer

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

 

   

/s/ Eric Trachtenberg

   

3/2/17

BY

ADRIENNE A.

ALBACHIARA [***]

[***]

3/2/2017

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

 

 

 

 

 

 

 

PREVIOUS EIDTION NOT USABLE

 

STANDARD FORM 30 (REV. 11/2016)

 

 

Prescribed by GSA - FAR (48 CFR) 53.243

 

 





--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

DESIGNATION OF AGENT AGREEMENT

This Designation of Agent Agreement ("Agreement") is entered effective as of
Feburary 23, 2017 by and between Aralez Pharmaceuticals US Inc. ("Contractor"),
a corporation duly organized and existing under the laws of Pennsylvania with
its principal office located at 400 Alexander Park, Princeton, NJ 08540,
AstraZeneca Pharmaceuticals LP ("Agent"), a corporation duly organized and
existing under the laws of Delaware with its principal office located at 1800
Concord Pike, Wilmington, DE 19803 and the United States Government, represented
by the Department of Veterans Affairs (the "Government").

WHEREAS, effective October 31, 2016, assets, rights, and interests ("Purchased
Assets") that are necessary for Contractor to sell and market the pharmaceutical
product containing metoprolol succinate as the active pharmaceutical ingredient
and distributed under the brand name Toprol-XL® National Drug Codes that are
listed in Attachment "A" to this Agreement (the "Product") were acquired by
Aralez Pharmaceuticals Trading DAC;

WHEREAS, the Government, Contractor, and Agent have entered into a Novation
Agreement with an effective date of February 23, 2017, pursuant to which the
Government has approved and recognized the Contractor as successor in interest
to the VA National Contract No. VA797P-16-C-0035 (the "VA National Contract");

WHEREAS, under a Supply Agreement, dated as of October 31, 2016 (the "Supply
Agreement") with a term of at least ten years, AstraZeneca AB, a corporate
affiliate of Agent, will continue to manufacture and supply the Product that the
Contractor will market and sell under the VA National Contract; and

WHEREAS, under a Transitional Services Agreement, dated as of October 31, 2016
("TSA"), AstraZeneca AB has agreed to perform certain services for a period of
time following the transfer of the Purchased Assets to facilitate the transition
of the supply, sale, and distribution of the Product.

NOW THEREFORE, in consideration of the foregoing and in accordance with the
mutual agreements and understandings set forth below, Contractor hereby
designates Agent as a designated agent for certain limited purposes relating to
the VA National Contract.

1.          Designation. The Contractor hereby designates Agent to act as
designated agent for the purposes of:

a.           Supplying the Product to the Pharmaceutical Prime Vendor
Contractors listed in Attachment "B" of this Agreement ("PPV Contractors") in
accordance with the terms of and for the periods prescribed in the Supply
Agreement; and

b.           Processing and administering discounts and chargebacks in
connection with wholesaler sales of the Product in accordance with the terms of
and for the periods prescribed in the VA National Contract and the TSA.

 

 



 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

2.          Ordering. The parties understand that the PPV Contractors are
responsible for the following activities:

a.          Receiving and filling Government orders for the purchase of the
Product under the VA National Contract;

b.          Invoicing and billing the Government for such purchases; and

c.          Receiving payment for such purchases from the Government.

3.           Construction and Order of Precedence. Nothing in this Agreement is
intended to or shall be construed to add to or alter the rights and obligations
set forth in the Supply Agreement and the TSA. In the event of any inconsistency
between the provisions of this Agreement and the provisions of the Supply
Agreement or the TSA, the provisions of the Supply Agreement or the TSA, as
applicable, shall govern. In the event of any inconsistency between the
provisions of this Agreement, the Supply Agreement, or the TSA and the VA
National Contract, the provisions of the VA National Contract shall govern;
provided, however, that the Agent's obligations will not extend beyond those
specifically enumerated in the Supply Agreement or the TSA.

4.           No liability to Agent. Nothing in this Agreement shall give rise to
any Government liability to Agent under the VA National Contract.

5.           Identity of Contractor. Contractor shall remain the contractor for
all purposes under the VA National Contract, and shall ensure that Agent
performs its functions as agent in a manner consistent with the terms of the VA
National Contract. The Government's recognition of Agent under this Agreement
shall not be construed as a waiver of any rights of the Government against
Contractor under the VA National Contract.

6.           Expiration of Agreement. This Agreement shall remain in effect
until the Government's receipt of Contractor's or Agent's written cancellation
of the designation.

7.           Recognition of designation. The Government and the Contractor, by
their respective authorized representatives, hereby recognize AstraZeneca
Pharmaceuticals LP as designated agent for the limited purposes stated in this
Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized representatives.

[Signature Page Follows]





2

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

 

ARALEZ PHARMACEUTICALS US INC., Contractor

 

 

By

/s/ Eric Trachtenberg

 

 

Name

Eric Trachtenberg

 

 

Title

Secretary

 

 

Date

3/2/17

 

 

 

ASTRAZENECA PHARMACEUTICALS LP, Agent

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

Date

 

 

 

 

 

UNITED STATES GOVERNMENT

 

By

ADRIENNE A.

[***]

 

ALBACHIARA [***]

 

 

 

Name

Adrienne A. Albachiara

 

 

Title

Contracting Officer, Department of Veterans Affairs

 

 

Date

3/3/2017

 

 





3

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

 

ARALEZ PHARMACEUTICALS US INC., Contractor

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

Date

 

 

 

 

ASTRAZENECA PHARMACEUTICALS LP, Agent

 

 

By

/s/ Odalys Caprisecca

 

 

Name

Odalys Caprisecca

 

 

Title

Sr Director, Pricing Government Reporting

 

 

Date

2/1/17

 

 

 

UNITED STATES GOVERNMENT

 

 

By

/s/ Adrienne A. Albachiara

 

 

Name

Adrienne A. Albachiara

 

 

Title

Contracting Officer, Department of Veterans Affairs

 

 

Date

 

 





4

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

ATTACHMENT “A”

Toprol-XL National Drug Codes (NDCs)

NDC 00186-1092-05

NDC 00186-1094-05

NDC 00186-1088-05

NDC 00186-1090-05

NDC 00186-1094-35

NDC 00186-1094-05

NDC 00186-1092-35

NDC 00186-1092-05

NDC 00186-1090-35

NDC 00186-1090-05

NDC 00186-1088-35

NDC 00186-1088-05





5

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

ATTACHMENT "B"

VA PHARMACEUTICAL PRIME VENDOR (PPV) CONTRACTOR

McKesson Corporation

One Postal Street, 29th Floor

San Francisco, CA 94101

POC: Mr. Paul Flach

Vice President Government & National Accounts

Phone: [***]

 

 

DOD PHARMACEUTICAL PRIME VENDOR (PPV) CONTRACTORS

McKesson Drug Company

Attn: Lori White

1220 Senlac Drive

Carrollton, TX 75006

Phone: [***]

Fax: [***]

Tricare Mail Order Pharmacy Program National Prime Vendor

Email:  [***]

AmeriSource-Bergen Company

Attn: Dina Barton

100 Friars Blvd.

Thorofare, NJ 08086

Phone: [***]

Fax: [***]

Email: [***]

Dakota Drug Company

Attn: Jan McCann / Becky Gilstad

28-32 N. Main Street

Minot, ND 58701

Phone: [***]

Fax: [***]

Email: [***]

DMS Pharmaceutical Group, Inc.

Attn: Jean Hawkins

810 Busee Highway

Park Ridge, IL 60068

Phone: [***]

Fax: [***]

Email: [***]

Cardinal Health, Inc.

Attn: Lisa Parsley

5555 Glendon Court

Dublin, OH 43016

Phone: [***]

Fax: [***]

Email: [***]

 

 

 



6

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

BPA NO

1. CONTRACT ID CODE

PAGE  OF  PAGES

1

1

2. AMENDMENT/MODIFICATION NUMBER

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQ. NUMBER

5. PROJECT NUMBER (if applicable)

 

 

 

 

P00001

2/23/2017

 

1

 

 

 

 

 

6. ISSUED BY

CODE  

 

7. ADMINISTERED BY (If other Than Item 6)

CODE  

 

 

 

 

 

Department of Veterans Affairs

OA&L / National Acquistion Center

Building 37

1st Avenue, One Block North of Cermak

Hines IL 60141

 

 

 

 

 

 

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR    (Number, street, county, state and ZIP
Code)

(X)

9A. AMENDMENT OF SOLICITATION NUMBER

 

 

 

 

 

 

ARALEZ PHARMACEUTICALS US INC.

 

9B. DATED (SEE ITEM 11)

 

 

 

400 Alexander Park Drive

Princeton, NJ 08540

X

10A. MODIFICATION OF CONTRACT/ORDER NUMBER

VA797P-16-C-0035

 

 

 

 

 

 

 

 

 

10B. DATED (SEE ITEM 13) 

CODE     7KH89

FACILITY CODE

 

02-11-2016

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

☐  The above numbered, solicitation is amended as set forth in item 14.  The
hour and date specified for receipt of Offers      ☐ is extended,     ☐ is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning            copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or electronic communication which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by letter or electronic communication, provided each
letter or electronic communication makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA   (If Required)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK

ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

X

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES           (such as changes in paying office, appropriation date, etc.)
SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43,103 (b).

 

 

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

 

 

D. OTHER (Specify type of modification and authority)

 

 

 

 

 

 

E. IMPORTANT:     Contractor    ☒ is not,     ☐ is required to sign this
document and return                  copies to the issuing office.

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION       (Organized by UCF section
headings, including solicitation/contract subject matter where feasible.)

 

Novation of VA797P-16-C-0035 Metoproplol SA Tablets

 

This modification is issued to incorporate the attached Novation Agreement which
also necessitates a name change and updated point of contact and authorized
Aralez Pharmaceuticals US, Inc. per letter dated January 4, 2017. This Novation
Agreement covers all Metoprolol line items under Contract VA797P-16-C-0035.  The
changes are as follows:

From:    AstraZeneca Pharmaceuticals LP

To:    Aralez Pharmaceuticals US, Inc.

1800 Concord Pike

400 Alexander Park Drive

Wilmington, DE 19803

Princeton, NJ  08540

DUNS: 87-651-6568/TIN: 23-2967016

DUNS: 08-008-0206/TIN: 47-4626948

All other terms and conditions remain the same as previously awarded.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

 

15A. NAME AND TITLE OF SIGNER      (Type or print)

 

16A.   NAME AND TITLE OF CONTRACTING OFFICER       (Type or print)

Adrienne A. Albachiara,

Contracting officer

 

 

 

 

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

 

 

 

 

 

BY 

/s/ Adrienne A. Albachiara

 

2/23/2017

(Signature of person authorized to sign)

3/2/2017

(Signature of Contracting Officer)

 

 

 

 

 

PREVIOUS EIDTION NOT USABLE

 

STANDARD FORM 30 (REV. 11/2016)

 

 

Prescribed by GSA - FAR (48 CFR) 53.243

 

 



 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Confidential / Exempt From Disclosure Under FOIA

NOVATION AGREEMENT

AstraZeneca Pharmaceuticals LP ("Transferor"), a Delaware limited partnership
and subsidiary of AstraZeneca AB; Aralez Pharmaceuticals US Inc. ("Transferee"),
a company duly organized and existing under the laws of Delaware and corporate
affiliate of Aralez Pharmaceuticals Trading DAC ("APTD"); and the United States
of America ("Government") enter into this Agreement as of October 31, 2016.

(a)  The parlies agree to the following facts:

(1)  The Government, represented by various Contracting Officers of Department
of Veterans Affairs ("VA"), has entered into VA National Contract No.
VA797P-16-C-0035 ("VA National Contract") with the Transferor. The term "the VA
National Contract" as used in this Agreement, includes any and all orders under
the VA National Contract made between the Government and the Transferor before
the effective date of this Agreement (whether or not performance and payment
have been completed and releases executed if the Government or the Transferor
has any remaining rights, duties, or obligations). Included in the term "the VA
National Contract" are also all modifications made tinder the terms and
conditions of the VA National Contract between the Government and the
Transferee, on or after the effective date of this Agreement.

(2)  As of the date of this Agreement, all assets, rights, and interests of the
Transferor required for the Transferee to market and sell Toprol XL® in the
United States, including sales under the VA National Contract have been
transferred to the APTD, a corporate affiliate of the Transferee, by virtue of
an Asset Purchase Agreement dated October 3, 2016. The transfer of assets
includes contracts, regulatory approvals, regulatory documentation, product
records, domain names, promotional materials, and inventory. Under a ten-year
Supply Agreement, AstraZeneca AB will continue to manufacture and supply product
that the Transferee will market and sell in the United States, including sales
under the VA National Contract.

(3)  The Transferee has acquired rights to all the assets of the Transferor
involved in performance of the VA National Contract Agreement by virtue of the
above transfer and intra-company agreements between APTD and the Transferee.

(4)  The Transferee has assumed all obligations and liabilities of the
Transferor under the VA National Contract by virtue of the above transfer and an
intra-company agreements between APTD and the Transferee.





1

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Confidential / Exempt From Disclosure Under FOIA

(5)  The Transferee is in a position to fully perform all obligations that may
exist under the VA National Contract.

(6)  It is consistent with the Government's interest to recognize the Transferee
as the successor party to the VA National Contract.

(7)  Evidence of the above transfer has been filed with the Government.

(b)  In consideration of these facts, the parties agree that by this Agreement—

(1)  The Transferor confirms the transfer to the Transferee, and waives any
claims and rights against the Government that it now has or may have in the
future in connection with the VA National Contract.

(2)  The Transferee agrees to be bound by and to perform the VA National
Contract in accordance with the conditions contained in the VA National
Contract. The Transferee also assumes all obligations and liabilities of, and
all claims against, the Transferor under the VA National Contract as if the
Transferee were the original party to the VA National Contract.

(3)  The Transferee ratifies all previous actions taken by the Transferor with
respect to the VA National Contract, with the same force and effect as if the
action had been taken by the Transferee.

(4)  The Government recognizes the Transferee as the Transferor's successor in
interest in and to the VA National Contract. The Transferee by this Agreement
becomes entitled to all rights, titles, and interests of the Transferor in and
to the VA National Contract as if the Transferee were the original party to the
VA National Contract. Following the effective date of this Agreement, the term
“Contractor,” as used in the VA National Contract, shall refer to the
Transferee.

(5)  Except as expressly provided in this Agreement, nothing in it shall be
construed as a waiver of any rights of the VA against the Transferor.

(6)  All payments and reimbursements previously made by the Government to the
Transferor, and all other previous actions taken by the under the VA National
Contract, shall be considered to have discharged those parts of the Government's
obligations under the VA National Contract. All payments and reimbursements made
by the Government after the date of this Agreement in the name of or to the
Transferor shall have the same force and effect as if





2

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Confidential / Exempt From Disclosure Under FOIA

made to the Transferee, and  shall constitute a complete discharge of the
Government's obligations under the VA National Contract, to the extent of the
amounts paid or reimbursed.

(7)  The Transferor and the Transferee agree that the Government is not
obligated to pay or reimburse either of them for, or otherwise give effect to,
any costs, taxes, or other expenses, or any related increases, directly or
indirectly arising out of or resulting from the transfer of this Agreement,
other than those that the Government in the absence of this transfer or
Agreement would have been obligated to pay or reimburse under the terms of the
contracts.

(8)  The Transferor guarantees payment of all liabilities and the performance of
all obligations that the Transferee—

(i)   Assumes under this Agreement; or

(ii)  May undertake in the future should the VA National Contract be modified
under their terms and conditions. The Transferor waives notice of, and consents
to, any such future modifications.

(9)  The VA National Contract shall remain in full force and effect, except as
modified by this Agreement. Each party has executed this Agreement as of the day
and year first above written.

[Signature Page Follows]





3

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Confidential / Exempt From Disclosure Under FOIA

 

 

 

 

 

 

UNITED STATES OF AMERICA,

 

 

 

By

/s/ Adrienne A. Albachiara

 

Name

Adrienne A. Albachiara

 

Title

Contracting Officer, VANAC

 

 

 

 

 

 

ASTRAZENECA PHARMACEUTICALS LP,

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

 

 

 

 

 

ARALEZ PHARMACEUTICALS US INC.

 

 

 

By

/s/ ANDREW I KOVEN

 

Name

ANDREW I KOVEN

 

Title

PRESIDENT

 

 





4

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

 

 

 

 

 

UNITED STATES OF AMERICA,

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

 

 

ASTRAZENECA PHARMACEUTICALS LP,

 

 

 

By

/s/ Odalys Caprisecca

 

Name

Odalys Caprisecca

 

Title

Sr. Director, Pricing & Government Reporting

 

 

 

 

 

 

 

ARALEZ PHARMACEUTICALS US INC.

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 



5

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS

1. REQUISITION NO.

PAGE 1 OF   66

OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30

 

 

 

 

 

2. CONTRACT NO.

3. AWARD/EFFECTIVE DATE

4. ORDER NO.

5. SOLICITATION NUMBER

6. SOLICITATION ISSUE DATE

 

 

 

 

 

VA797P-16-C-0035_

4/29/2016

 

VA797P-16-R-0011

11-23-2015

 

 

 

 

 

7. FOR SOLICITATION

a. NAME

b. TELEPHONE NO. (No Collect Calls)

8. OFFER DUE DATE//LOCAL

INFORMATION CALL:

Diana Martinez       [***]

708-786-5160

TIME 12-08-2015

 

 

 

2:30PM (CST)

9. ISSUED BY

CODE

 

10. THIS ACQUISITION IS

☒ 

UNRESTRICTED OR   ☐ SET ASIDE:                 % FOR:

Department of Veterans Affairs

OA&L / National Acquisition Center

Building 37, NCS (003A4C4)

1st Avenue, One Block North of Cermak

Hines IL 60141

☐ 

SMALL BUSINESS

☐ 

WOMEN-OWNED SMALL BUSINESS
(WOSB) ELIGIBLE UNDER THE WOMEN-OWNED
SMALL BUSINESS PROGRAM                       NAICS:  325412

☐ 

HUBZONE SMALL

BUSINESS

☐ 

EDWOSB

☐ 

SERVICE-DISABLED

VETERAN-OWNED

SMALL BUSINESS

☐ 

8(A)

SIZE STANDARD:

750 Employees

11. DELIVERY FOR FOB DESTINATION UNLESS BLOCK IS MARKED

12. DISCOUNT TERMS

☐ 

13a. THIS CONTRACT IS A

RATED ORDER UNDER

DPAS (15 CFR 700)

13b. RATING

N/A

 

☐ SEE SCHEDULE

N/A

14. METHOD OF SOLICITATION

 

 

 

☐ RFQ             ☐ IFB             ☒ RFP

 

 

 

 

15. DELIVER TO

CODE

 

16. ADMINISTERED BY

CODE

 

 

Department of Veterans Affairs

OA&L / National Acquisition Center

Building 37, NCS (003A4C4)

1st Avenue, One Block North of Cermak

Hines IL 60141

VA & DOD Pharmaceutical Prime Vendors

Refer to Attachments A & B

 

 

17a. CONTRACTOR/OFFEROR

CODE

 

FACILITY CODE

 

18a. PAYMENT WILL BE MADE BY

CODE

 

 

 

Astrazeneca Pharmaceuticals LP

1800 Concord Pike

Wilmington, DE, 19803

VA & DOD Pharmaceutical Prime Vendors

Refer to Attachments A & B

 

 

1-302-886-0054          DUNS: 876516568               Cage Code: 36WK2

 

TELEPHONE NO.

DUNS:

DUNS+4:

PHONE:

FAX:

 

 

 

 

 

18b.  SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW IS
CHECKED

☐ 17b.  CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER

☐ SEE ADDENDUM

19.

20.

21.

22.

23.

24.

ITEM NO.

SCHEDULE OF SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

 

 

 

 

 

 

 

Metoprolol SA Succinate Tablets

 

 

 

 

 

 

 

 

 

 

 

Award will be made in the aggregate for the base year and all four option

 

 

 

 

 

years for line items 1, 2a or 2b, 3, 4a or 4b, 5, 6a or 6b, 7, and 8a or 8b.

 

 

 

 

 

 

 

 

 

 

 

To be considered for award, offerors must submit a price for the base year and
all four option years for line items 1, 2a or 2b, 3, 4a or 4b, 5, 6a or 6b, 7,
and 8a or 8b.

 

 

 

 

 

 

 

 

 

 

 

Prices offered shall not exceed two decimal places.

 

 

 

 

 

Offered prices must include the Cost Recovery Fee of [***], as outlined in Scope
of Contract. Offerors must list an 11 digit NDC number for each offered drug
that is unique to the offeror’s company as outlined in Scope of Contract. If the
offeror is a distributor, the NDC number must be unique to the distributor.

 

 

 

 

 

 

 

 

 

 

 

(Use Reverse and/or Attach Additional Sheet as Necessary)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25. ACCOUNTING AND APPROPRIATION DATA

26. TOTAL AWARD AMOUNT (For Govt. Use Only)

 

[***]

 

 

☐27a. solicitation incorporates by reference FAR 52.212-1, 52.212-4, Far
52.212-3 and 52.212-5 ARE attached.  Addenda  ☒ are ☐ are not attached.

☐27b. contract/purchase order incorporates by reference FAR 52.212-4, FAR
52.212-5 is attached. Addenda                        ☐ are ☐ are not attached.

☒

28.CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN 1 scan COPIES TO
ISSUING OFFICE.  CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH OR
OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL SHEETS SUBJECT TO THE TERMS AND
CONDITIONS SPECIFIED

☒

29. AWARD OF CONTRACT: REF. AstraZeneca Pharmaceuticals LP OFFER DATED 12/8/15
and FPR dated 1/11/16. YOUR OFFER ON SOLICITATION (BLOCK 5), INCLUDING ANY
ADDITIONS OR CHANGES WHICH ARE SET FORTH HEREIN IS ACCEPTED AS TO ITEMS:

     1, 2b, 3, 4b, 5, 6b, 7, and 8b

30a. SIGNATURE OF OFFEROR/CONTRACTOR

31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)

Paul A. Maillet

/s/ Erika Moreno

[***]

/s/ Paul A. Maillet

Senior Director, Contract Operations

 

30b. NAME AND TITLE OF SIGNER (TYPE OR PRINT)

30c. DATE SIGNED

31b. NAME OF CONTRACTING OFFICER (TYPE OR PRINT)

31c. DATE SIGNED

 

12-8-15

Erika Moreno, Contracting Officer

2/11/2016

AUTHORIZED FOR LOCAL REPRODUCTION

 

STANDARD FORM 1449 (REV. 2/2012)

PREVIOUS EDITION IS NOT USABLE

 

prescribed by GSA - FAR (48 CFR) 53.212

 

 



 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

19.ITEM NO.

20.

SCHEDULE OF

SUPPLIES/SERVICES

21.

QUANTITY

22.

UNIT

23.

UNIT PRICE

 

24.

AMOUNT

 

METOPROLOL SA SUCCINATE TABLETS

 

To be considered for award, offerors are required to submit a price for all line
items (1, 2a or 2b, 3,  4a or 4b, 5, 6a or 6b, 7, and 8a or 8b) for the base
year and all four option years.  Award will be made in the aggregate for all
line items (1, 2a or 2b, 3, 4a or 4b, 5, 6a or 6b, 7, and 8a or 8b). Line items
2a or 2b,  4a or 4b, 6a or 6b, and 8a or 8b are for bulk requirement and will be
accepted in their bottles of 500s or 1000s. Offerors must submit prices for
either 500s or 1000s. If both sub­line items are offered, only the lower priced
product (i.e.  based on a per tablet price) will be included in the calculation
of the lowest total aggregate price for evaluation of award.

 

1.  METOPROLOL SUCCINATE 100MG TAB,SA 100s

NDC #: 00186-1092-05

Picture 6 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

24,291 

    

Bottles

    

$

40.80 

    

$

991,072.80 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2a.  METOPROLOL SUCCINATE 100MG TAB,SA 500s

NDC #:______________

 

Base Year

    

43,024 

    

Bottles

    

$

 

    

$

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

or

 

2b. METOPROLOL SUCCINATE 100MG TAB,SA 1000s

NDC #: Pending  NDC Availability  (AZ will fill with 100 count bottles for
1st half of  2016 if awarded)

 

00186-1092-35 (Per FPR dated 1/11/2016)

 

 

 

 

 

 

 

 

 

 

Picture 3 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

21,512 

    

Bottles

    

$

408.00 

    

$

8,776,896.00 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. METOPROLOL SUCCINATE 200MG TAB,SA 100s

NDC #: 00186-1094-05

Picture 5 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

31,663 

    

Bottles

    

$

61.20 

    

$

1,937,775.60 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4a.  METOPROLOL SUCCINATE 200MG TAB,SA 500s

NDC #:______________

Base Year

    

11,262 

    

Bottles

    

$

 

    

$

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

19.ITEM NO.

20.

SCHEDULE OF

SUPPLIES/SERVICES

21.

QUANTITY

22.

UNIT

23.

UNIT PRICE

 

24.

AMOUNT

 

or

 

4b.  METOPROLOL SUCCINATE 200MG TAB,SA 1000s

NDC #:  Pending NDC Availability    (AZ will fill with 100 count bottles for
1st half of 2016 if awarded)

00186-1094-35 (Per FPR dated 1/11/2016)

 

 

 

 

 

 

 

 

 

 

Picture 7 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

5,631 

    

Bottles

    

$

612.00 

    

$

3,446,172.00 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.  METOPROLOL SUCCINATE 25MG TAB,SA 100s

NDC #: 00186-1088-05

Picture 8 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

30,548 

    

Bottles

    

$

25.50 

    

$

778,974.00 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6a. METOPROLOL SUCCINATE 25MG TAB,SA 500s

NDC #: ______________

Base Year

    

53,562 

    

Bottles

    

$

 

    

$

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

 

 

 

 

 

 

6b. METOPROLOL SUCCINATE 25MG TAB,SA 1000s

NDC #:  Pending NDC Availability    (AZ will fill with 100 count bottles for
1st half of  2016 if awarded)

00186-1094-35 (Per FPR dated 1/11/2016)

 

 

 

 

 

 

 

 

 

 

Picture 9 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

26,781 

    

Bottles

    

$

255.00 

    

$

6,829,155.00 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.  METOPROLOL SUCCINATE 50MG TAB,SA 100s

NDC #:  00186-1090-05

Picture 10 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

34,571 

    

Bottles

    

$

25.50 

    

$

881,560.50 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

19.ITEM NO.

20.

SCHEDULE OF

SUPPLIES/SERVICES

21.

QUANTITY

22.

UNIT

23.

UNIT PRICE

 

24.

AMOUNT

 

8a.  METOPROLOL SUCCINATE 50MG TAB,SA 500s

NDC #:______________

 

 

 

 

 

 

 

 

 

 

Picture 11 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

66,940 

    

Bottles

    

$

 

    

$

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

 

 

 

 

 

 

8b. METOPROLOL SUCCINATE 50MG TAB,SA 1000s

NDC #:  Pending NDC Availability (AZ will fill with 100 count bottles for
1st half of 2016 if awarded)

00186-1094-35 (Per FPR dated 1/11/2016)

 

 

 

 

 

 

 

 

 

 

Picture 12 [arlz20170331ex101c3bb2d001.jpg]

A

Base Year

    

33,470 

    

Bottles

    

$

255.00 

    

$

8,534,850.00 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Table of Contents

 

 

 

 

 

 

 

SECTION A

1

 

 

 

A.1 SF 1449  SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS

1

 

 

 

SECTION B -  CONTINUATION OF SF 1449 BLOCKS

7

 

 

 

CONTINUATION OF STANDARD FORM 1449: SCHEDULE OF SUPPLIES/SERVICES

7

 

SCOPE OF CONTRACT

8

 

 

 

SECTION C -  CONTRACT CLAUSES

23

 

 

 

C.1 52.212-4 CONTRACT TERMS AND CONDITIONS—COMMERCIAL ITEMS (MAY 2015) (MAY 5,
2011 DEVIATION)

23

 

ADDENDUM to FAR 52.212-4 CONTRACT TERMS AND CONDITIONS—COMMERCIAL ITEMS

26

 

C.2 52.203-99 PROHIBITION ON CONTRACTING WITH ENTITIES THAT REQUIRE CERTAIN
INTERNAL CONFIDENTIALITY AGREEMENTS (DEVIATION) (FEB 2015)

27

 

C.3 52.204-18 COMMERCIAL AND GOVERNMENT ENTITY CODE MAINTENANCE (JUL 2015)

27

 

C.4 52.216-21 REQUIREMENTS (OCT 1995) (MAY 5, 2011 DEVIATION)

28

 

C.5 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)

29

 

C.6 52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

29

 

C.7 VAAR 852.203-70 COMMERCIAL ADVERTISING (JAN 2008)

29

 

C.8 VAAR 852.203-71 DISPLAY OF DEPARTMENT OF VETERAN AFFAIRS HOTLINE POSTER (DEC
1992)

29

 

C.9 VAAR 852.219-9 VA SMALL BUSINESS SUBCONTRACTING PLAN MINIMUM REQUIREMENTS
(DEC 2009)

30

 

C.10 SUBCONTRACTING PLAN – MONITORING AND COMPLIANCE

30

 

C.11 52.212-5 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS—COMMERCIAL ITEMS (NOV 2015)

31

 

C.12 MANDATORY WRITTEN DISCLOSURES

35

 

 

 

SECTION D -  CONTRACT DOCUMENTS, EXHIBITS, OR ATTACHMENTS

36

 

 

 

D.1 ATTACHMENT "A"

36

 

D.2 ATTACHMENT "B"

37

 

D.3 ATTACHMENT "C"

38

 

D.3 ATTACHMENT "D"

39

 

 

 

SECTION E -  SOLICITATION PROVISIONS

 

 

 

 

E.1 52.212-1 INSTRUCTIONS TO OFFERORS—COMMERCIAL ITEMS (OCT 2015)

 

 

ADDENDUM to FAR 52.212-1 INSTRUCTIONS TO OFFERORS—COMMERCIAL ITEMS

 

 

E.2 52.203-98 PROHIBITION ON CONTRACTING WITH ENTITIES THAT REQUIRE CERTAIN
INTERNAL CONFIDENTIALITY AGREEMENTS—REPRESENTATION (DEVIATION) (FEB 2015)

 

 

E.3 52.204-16 COMMERCIAL AND GOVERNMENT ENTITY CODE REPORTING (JUL 2015)

 

 

E.4 52.209-5 REPRESENTATION BY CORPORATIONS REGARDING AN UNPAID TAX LIABILITY OR
A FELONY CONVICTION UNDER ANY FEDERAL LAW (DEVIATION)(MAR 2012)

 

 

E.5 52.209-7 INFORMATION REGARDING RESPONSIBILITY MATTERS (JUL 2013)

 

 

E.6 52.214-34 SUBMISSION OF OFFERS IN THE ENGLISH LANGUAGE (APR 1991)

 

 





 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

 

 

 

 

 

 

E.7 52.214-35 SUBMISSION OF OFFERS IN U.S. CURRENCY (APR 1991)

 

 

E.8 52.216-1 TYPE OF CONTRACT (APR 1984)

 

 

E.9 52.233-2 SERVICE OF PROTEST (SEP 2006)

 

 

E.10 VAAR 852.219-71 VA MENTOR-PROTEGE PROGRAM (DEC 2009)

 

 

E.11 VAAR 852.233-70 PROTEST CONTENT/ALTERNATIVE DISPUTE RESOLUTION (JAN 2008)

 

 

E.12 VAAR 852.233-71 ALTERNATE PROTEST PROCEDURE (JAN 1998)

 

 

E.13 52.212-2 EVALUATION—COMMERCIAL ITEMS (OCT 2014)

 

 

E.14 52.212-3 OFFEROR REPRESENTATIONS AND CERTIFICATIONS--COMMERCIAL ITEMS (NOV
2015)

 

 

 

 



 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

SECTION B - CONTINUATION OF SF 1449 BLOCKS

CONTINUATION OF STANDARD FORM 1449: SCHEDULE OF SUPPLIES/SERVICES

Please be advised the following are included in the solicitation and are
highlighted here.

Proposals may be delivered to Department of Veterans Affairs, National
Acquisition Center, National Contract Service (003A4C), 1st Avenue, 1 Block
North of Cermak Road, Building 37, Hines, IL 60141. Proposals will also be
accepted in Microsoft Word or PDF form via e-mail to [***] with either a scanned
(pdf) copy of the signed SF1449 or a digitally signed copy of the SF 1449.
Offerors are not required to submit an original proposal if an electronic
proposal was received; however a hard copy of the SF 1449 (only) with an
original signature is required no later than 10 days after the posted due date
and time if an electronic proposal is submitted. Please note that faxed
proposals are not acceptable and will be rejected. Reference FAR 52.212-1(f)
regarding timeliness of submission of offers.

If the offeror is not the manufacturer of the offered items, the offeror shall
submit either: (1) A letter of commitment from the manufacturer to the offeror
which will assure the offeror of a source of supply sufficient to satisfy the
Government's requirements for the contract period, OR (2) evidence that the
offeror will have an uninterrupted source of supply from which to satisfy the
Government's requirements for the contract period. "Manufacturer'' is defined as
the entity that measures, mixes, weighs, and compounds the active and inactive
ingredients into a capsule or tablet. This requirement shall be met before
contract award.  Offers that fail to meet this requirement before contract award
shall be rejected and shall receive no further consideration. (See Addendum
52.212-1– Instruction to Offerors.

Award will be made in the aggregate for all line items for the base year,
including all four option years.  To be considered for award, offerors must
propose a price for line items 1, 2a or 2b, 3, 4a or 4b, 5, 6a or 6b, 7, and 8a
or 8b for the base year and each option year. Proposals that fail to include a
price for the base year and each of the four option years for line items 1, 2a
or 2b, 3, 4a or 4b, 5, 6a or 6b, 7, and 8a or 8b shall be rejected and shall
receive no further consideration.

(Refer to Schedule of Supplies for package size details and estimates)

Offered prices shall include a [***] Cost Recovery Fee (See Scope of Contract,
paragraph 12).

The Government reserves the right not to award a contract on this solicitation
should offered prices match or exceed current Federal Supply Schedule prices.

Offers for pharmaceuticals sourced from countries not covered by the Trade
Agreement Act (TAA) may be given consideration pursuant to Federal Acquisition
Regulation (FAR) Part 25.

Acknowledgement of Amendments. The following amendments are acknowledged as part
of this solicitation. (Please complete if applicable)

 

 

 

Date Acknowledged by Offeror

Amendment Number

 

 

 

 

 

 

 

 

The System for Award Management (SAM) is an online system that replaces CCR/Fed
Reg, ORCA, and EPLS.  Contractors should now go to www.sam.gov to find their
information. Training tools are available





7

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

on the SAM website at www.sam.gov for familiarization with the SAM system .
 Prospective contractors shall maintain a current and accurate record in the SAM
database. SAM updates are required, as necessary, but at least annually. (see
52.212-4(t) and 52.212-l(k)).

Subcontracting Plan Requirements: Pursuant to the requirements of Public Law
95-507, all large business concerns are required to have an approved
subcontracting plan for contracts valued over $700,000 before the Government can
award a contract (see FAR 52.219-9 for details). Offerers must submit a
currently approved commercial plan or a new plan for review and approval.
Attachment "D" includes all of the elements required to be addressed and is
included to facilitate the submission of a subcontracting plan.

As prescribed in FAR Part 42.15, the VA evaluates contractor performance on all
contracts that exceed $150,000, and shares those evaluations with other federal
government agencies. The FAR requires that the contractor be provided an
opportunity to comment on past performance evaluations prior to each report
closing. To fulfill this requirement, VA will be using an online database, the
Contractor Performance Assessment Reporting System (CPARS). Annual reporting of
past performance will be completed at http://www.cpars.gov and uploaded to PPIRS
(Past Performance Information Retrieval System).

SCOPE OF CONTRACT

1.  INTRODUCTION

1.1  Background. All Ordering Activities under the Department of Veterans
Affairs and all Ordering Activities under the Department of Defense (DOD)
acquire their pharmaceutical requirements through their respective
Pharmaceutical Prime Vendor Programs (PPV), hereafter referred to as the VA PPV
Program and DOD PPV Program or jointly as PPV Programs. The PPV Programs are
separate contracts which establish the fees for the distribution of
pharmaceutical products that are distributed through the PPV Programs on Federal
Government (i.e., Federal Supply Schedules, National Standardization) contracts.
A contract resulting from this solicitation establishes the VA National Contract
prices for the products listed in the schedule of supplies that will be
distributed through the PPV Programs.   Section 2.1, "Government Participants"
lists the PPV Program participants that will be authorized users of the contract
resulting from this solicitation. The successful contractor shall be required to
be compliant with Pedigree Laws in any of the 50 United States and territories.

1.2  Purpose and Objectives. The purpose of this solicitation is to establish a
supply source that will provide the drugs listed in the schedule for purchase
through the PPV Programs. The total annual estimated usage for VA, Federal
Health Care Center (FHCC), State Veterans Homes - Option 2 (SVH), DOD, Indian
Health Service (IHS), and Bureau of Prisons (BOP) appears on the Schedule of
Supplies section of this Solicitation.  The objective of such a contract is to
ensure availability and consistency of product for nationwide usage and to
obtain volume-based, committed use pricing.

1.3  Government Purchase Compliance. VA, FHCC, SVH (Option 2), DOD, IHS, and BOP
will purchase their requirements for the strengths of the drugs listed in the
schedule through the PPV Programs except when: (1) the contracted items is/are
unavailable to meet the needs of the Government, or (2) an alternate is
requested by the prescribing healthcare provider.  In the event that either 1 or
2 applies,  these instances will be considered exceptions to section C.2 –
52.216-21, Requirements. VA's PPV contract has ordering lock-out procedures in
place to support VA contract compliance and to prevent purchases of non-contract
products. DOD manages compliance through individual facility tracking reports.





8

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

1.4   Contract Effective Date. The contract effective date shall be 120 days (or
sooner upon mutual agreement) after the date of contract award. Before the
contract effective date, the PPVs will begin placing orders with the contractor
for delivery to multiple PPV distribution centers for distribution to the
Government participants under this contract. The contractor shall ensure that
sufficient inventory of contract items awarded under this solicitation is
available, and that chargeback agreements with the PPVs have been executed
sufficiently in advance of the contract effective date to permit the PPVs to
begin timely distribution of Government orders by the contract effective
date.  The current PPVs are listed as attachments "A" and "B" of this
solicitation. The current PPVs may change and the contractor will be notified of
any changes in PPV contractors during the term of the contract resulting from
this solicitation.  Payment terms, time and place of delivery to PPV
distribution centers and other business­to-business agreement terms shall be
agreed upon between the PPV contractors and the contractor awarded a contract
from this solicitation. Within 15 days from receipt of award, the Contracting
Officer shall be notified by the contractor awarded a contract from this
solicitation if any business-to-business­agreements cannot be reached with the
PPVs. Failure or refusal to reach agreement with the PPVs shall constitute
sufficient cause for terminating the contract under Federal Acquisition
Regulation Part 52.212-4(m), Contract Terms and Conditions-Commercial Items,
Termination for Cause.

1.5   Contract Duration. The contract(s) resulting hereunder will be in effect
for one (1) year with four (4) one-year pre-priced option periods that may be
exercised by the Government unilaterally.

2.   EXTENT OF OBLIGATION

2.1   Government Participants. The contractor shall provide the products
specified in the schedule at the prices awarded herein for the
facilities/agencies below:

All Department of Veterans Affairs (VA) facilities

All Ordering Activities under the Department of Defense (DOD) Pharmaceutical
Prime Vendor Program

Indian Health Service (IHS) facilities

All Bureau of Prisons (BOP) facilities

Federal Health Care Center (FHCC)

All Option 2 State Veteran Homes (See paragraph 2.2 State Veteran Homes)

A database of all facilities authorized to use the VA PPV Program may be
downloaded from the National Acquisition Center's web site at
http://www.va.gov/oal/business/nc/ppv.asp. The database identifies each state
veteran home as option 1 or 2. A database for all facilities authorized to use
the DOD PPV Program may be downloaded from the DOD's website at
https://www.medicaI.dla.mil/Portal/PrimeVendor/PvPharm/PharmPvOverview.aspx.

2.2   State Veteran Homes (SVH's). There are numerous State Veteran Homes (SVHs)
that have entered into sharing agreements with VA Medical Centers (VAMCs). The
SVHs with sharing agreements that participate in the VA PPV Program are
identified as being one of two types: Option 1 or Option 2.

Option 1: The SVH orders pharmaceuticals directly from the VA PPV and pays the
VA PPV for all items purchased. An Option 1 SVH is not eligible for national
contract prices awarded under this solicitation unless it is specifically named
in the scope of contract or added after award by mutual agreement.

Option 2: The VAMC authorizes the SVH's order, and the VAMC makes payment to the
VA PPV for all pharmaceuticals ordered by the SVH. An Option 2 SVH is eligible
for the national contract prices awarded under this solicitation.





9

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

2.3   Consolidated Mail Out Patient Pharmacies (CMOPs) (VA ONLY).    Many drugs
are prescribed and  mailed directly to patients' homes in three-month or 90-day
supply and VA CMOPs may place an initial order with the VA PPV contractor for up
to 30% of the estimated annual contract quantities immediately upon the contract
effective date.  An initial order of up to 30% of the estimated annual contract
quantities may be placed by the VA PPV contractor with the contractor awarded a
contract under this solicitation to fulfill the CMOP 30% initial order
requirements.

2.4   Estimated Quantities.    The quantities in the schedule reflect the
combined usage of all VA (inclusive of FHCC and SVH), DOD, IHS, and BOP
activities currently participating in the PPV Programs.  These estimated annual
requirements do not include those of any other Government agency, including
those currently participating in the VA PPV Program (e.g. ICE, Option 1 State
Veteran's Homes).  The estimated usage cited in the Schedule is the Government's
total estimated usage for the strengths listed.  There is no expressed or
implied guarantee that the estimated quantity will be purchased under this
contract. Actual quantities purchased may exceed or be less than those
represented.

3.   PRODUCT REGISTRATION

Product information pertaining to all items offered under this solicitation,
including the offeror's unique National Drug Code(s) (NDC), must be submitted to
First Data Bank, RxNorm, and Medispan prior to the effective date of contract
performance. A New Product Submission Form can be obtained by contacting First
Data Bank at (800) 633-3453, extension 566, or via email
at http://www.fdbhealth.com/solutions/manufacturer-relations/. RxNorm
information can be obtained at http://www.nlm.nih.gov/research/umls/rxnorm/.
Medispan information can be obtained at
http://www.medispan.com/drug-information-products/.

4.   NATIONAL CONTRACT ITEM BACKORDERS

A contract awarded under this solicitation will be the Government's primary
source of supply. (See FAR 52.216-21 Requirements)  The Government's ability to
provide quality healthcare to its patient population is severely impaired when a
national contract product is not available due to backorders. The purpose of
this clause is to provide guidance to the awarded contractor regarding a
temporary solution to national contract item backorders that may be implemented
in lieu of the Government terminating the contract for cause. However,
consideration of this clause shall not waive any of the Government's rights to
terminate the contract for cause in accordance with FAR 52.212-4(m). For
purposes of this contract, a backorder occurs when the PPVs issue an order with
the contractor awarded a contract for the products in this solicitation, and the
complete order quantity is not delivered to the PPVs within 15 days after
receipt of order.  This includes initial CMOP orders (see section 2.3). If a
national contract item is backordered by the PPVs, the VA National Acquisition
Center (VANAC) contracting officer will investigate the backorder to determine
if the national contract contractor bears responsibility for the backorder.  The
awarded contractor shall inform the VANAC contracting officer within 4 calendar
days after a backorder occurs. In addition to informing the contracting officer
of the backorder, the contractor shall provide an estimated date when the
backorder will be shipped, and may propose a solution to satisfy the
Government's needs for the contract items until the backorder is resolved. The
Government reserves the right to accept or reject any possible solutions that
the contractor may propose to alleviate a national contract backorder
situation.  If the contracting officer determines that the contractor bears
responsibility for the backorder, and the contractor is not able to provide a
solution that is acceptable to the Government, (i.e., acceptable solution to the
backorder, in lieu of Termination for Cause), the parties agree that the
Government may buy against the contractor by acquiring the same or similar items
from another source and billing the contractor for any excess procurement costs.
In other words, if the government must purchase product from another vendor
because of a national contract backorder, the contractor will issue credit or





10

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

reimburse the Government for the difference between the purchase price and the
contract price. After a backorder incident occurs for which the Contractor is
responsible, the Government's decision to enter into a buy-against agreement
described above will not deprive the Government of its right under Clause
52.212-4 (m) to terminate the contract for a breach of the buy-against
agreement, for a subsequent contractor-caused backorder, or for any other
sufficient cause.

5.   PACKAGING REQUIREMENTS

Offerors must state the exact name of the drug being supplied as it will appear
on the label. Offerors shall also provide a unique 11-digit NDC number for all
items offered; the NDC number must be specific to the offering company and to
the drug being supplied. All bottles of 100 tablets or less must have a child
resistant closure. All tablets/capsules must be compatible with automated
dispensing units (Baxter ATC Canisters, Opitfill, etc.) Glass bottles are not
acceptable. Items are identified in the Schedule of Supplies and in Attachment
C.

6.   BAR CODING

All pharmaceutical products provided under this contract shall include bar code
labeling at the unit-of­ use package level. The bar code labeling must be in a
linear format that conforms to all GS1-128 (formerly EAN.UCC) or Health Industry
Business Communication Council (HIBCC) Health Industry Bar Code (HIBC) supplier
labeling standards. The bar code symbology must comply with all GSI or HIBCC
parameters including, but not limited to: symbology type or encoded pattern, bar
and space dimensions and tolerances, and allowable ratio of wide to narrow
elements.

The bar code may be any linear bar code symbology such as GS1-128 (formerly
EAN.UCC), GSl DataBar (formerly RSS), or Universal Product Code (if the UPC
contains the National Drug Code or NDC). The bar code must encode the NDC,
either alone or within the GS1 data structure (Global Trade Item Number (GTIN)).

The bar code printing must be American National Standards Institute
(ANSl)/lnternational Organization for Standardization (ISO)/IEC Quality Grade C
or better.  Manufacturers and packagers must ensure that production runs include
an initial verification check, as well as routine audits to ensure the bar code
is printed clearly and consistently to meet the quality standard of Grade C or
better.  Contractors shall be responsible for ensuring that bar code labels meet
the quality requirements specified in this clause prior to shipping
pharmaceutical products to any Government Prime Vendor under this contract.

The bar code must be on the outside container or wrapper of the medication as
well as on the immediate container, unless the bar code is readily visible and
machine-readable through the outside container or wrapper. When the bar code is
not easily machine-readable through the over wrap, the over wrap should contain
the bar code.

If applicable, the bar code must go on each cell of a blister pack. Furthermore,
the bar code must remain intact under normal conditions of use; thus it should
not be printed across the perforations of a blister pack.

When applicable to the symbology used, bar codes shall be surrounded by
sufficient quiet zone so that the bar code can be scanned correctly. Bar code
placement shall minimize curvature of the bar code. For example, bar codes
should be placed in "ladder orientation" on vials or bottles to
minimize  curvature of the bar code.  Bar code labeling shall not be placed
solely on outer packaging.





11

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

It is recommended that bar code labeling also include the lot number and
expiration date. If two separate distinctive bar codes are used, one for NDC and
the other for lot number/expiration date; the lot number and expiration date bar
code must not be in close proximity to the NDC barcode or in a format that may
be confused with the NDC bar code. When applicable, all Healthcare Distribution
Management Association (HDMA) guidelines shall be followed.

7.   THERAPEUTIC EQUIVALENCE

Only products that have received under the Federal Food, Drug and Cosmetic Act a
therapeutic equivalence code of "A" by the Food and Drug Administration will be
considered, unless all drugs in the family group are "B" rated. In that case, no
award will be made other than to the innovator unless the non-innovator vendor
submits acceptable data demonstrating  bioequivalence.

8.   NATIONAL DRUG CODES

Offerors shall provide a separate and distinct eleven-digit National Drug Code
(NDC) Number unique to the offeror (e.g., 00012-3456-78) for each product
proposed, in the space provided following each item  in block 20 of the SF1449,
"Schedule of Supplies and Prices" of the solicitation. The first five numbers of
the eleven-digit NDC number for each product proposed shall identify the
offeror. Offers that fail to provide the information required by this clause by
the solicitation closing date shall be rejected and shall receive no further
consideration.

9.   DRUG APPLICATION

By signing this solicitation, the offeror certifies that it has on file (if any
of the following are required by FDA for the offered drugs) an FDA approved New
Drug Application (NDA), an approved abbreviated NDA (ANDA), or a Biologic
License approval, as appropriate for the items offered in response to the
solicitation.

10. RECALLS

If a drug recall is initiated for any drug provided under this contract,
regardless of whether it is a voluntary recall by the manufacturer or a recall
required by the U.S. Food and Drug Administration (FDA); or, if FDA withdraws
their approval to manufacture any drug that is included on this contract, the
following action shall immediately be taken by the contractor:

Forward two copies of the recall notification along with any pertinent
information to:

Chief, Pharmaceutical Division (003A4C4)

VA National Acquisition Center

National Contract Service

1st Ave., 1 Block North of Cermak Rd., Bldg. 37

P.O. Box 76, Hines, IL 60141

Fax Number [***]

Deputy Chief Consultant (M/S119D)

VHA Pharmacy Benefits Management Services

1st Ave., 1 Block North of Cermak Rd., Bldg. 37, Rm 139

Hines, IL 60141

Fax Number [***]





12

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Manager, Product Recall Office

National Center for Patient Safety

Veterans Health Administration

24 Frank Lloyd Wright Drive, Lobby M

Ann Arbor, Ml 48106

[***]

Phone Number: [***]

All Government Prime Vendors that were sent shipments of the affected
product(s).

11. COVERED DRUGS

Should a covered drug be proposed and awarded as a result of this solicitation,
the awarded prices shall meet the requirements of Public Law 102-585, Section
603, the Veterans Healthcare Act of 1992, (38 U.S.C. 8126) and shall apply to
all Government participants listed in section 2.1 of the Scope of Contract,
regardless of whether the participant is covered under the law.  Therefore,
prices for the base year and all option years shall not exceed the annually
established Federal Ceiling Price (FCP) plus the [***] Cost Recovery Fee (CRF).

Attention is directed to the fact that although Public Law 102-585, Section 603
applies to covered drugs, competitively negotiated and awarded prices for the
base year and any option years exercised by the government will govern unless
the annually established FCP results in a price lower than competitively awarded
contract prices. In this instance, the contract will be modified bilaterally to
reflect the lower annually established FCP plus the [***] CRF.

Both parties understand the VA National Contract Service will obtain FCPs from
the VA Pharmacy Benefits Management (PBM). The parties agree the FCP will be
calculated pursuant to the requirements of Public Law 102-585, Section 603,
which includes the contractor's Master Agreement, and Pharmaceutical Pricing
Agreement, and any relevant VA Dear Manufacturer Letters.

Contractors submitting a proposal for a covered drug are required to complete
the following clause:

MASTER AGREEMENTS AND PHARMACEUTICAL PRICING AGREEMENTS

In compliance with Public Law 102-585, Section 603, The Veterans Healthcare Act
of 1992, offerors of covered drug products (including biologics) must state
below whether they currently have a Master Agreement (MA) and a Pharmaceutical
Pricing Agreement (PPA) in place with the Department of Veterans Affairs (VA).

_X__ YES, Offeror has a MA and PPA in place with the VA______ NO, Offeror does
not have a MA and PPA in place with the VA.

If the answer to the above is "No" and if the prospective contractor is offering
covered drug products (including biologics that fall within 21 CFR 600.3),
contractor must submit and execute a MA and PPA with its offer. No offer of
covered drugs submitted by a manufacturer will be considered for award unless
and until the manufacturer has on file with VA's National Acquisition Center an
executed MA and PPA.





13

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

12. COST RECOVERY FEE AND SUBMISSION OF QUARTERLY SALES REPORTS

(a)   Quarterly Sales Reports. The Contractor shall report all contract sales
under this contract and submit collected Cost Recovery Fees as follows:

(1)   The Contractor shall accurately report the dollar value, in U.S. dollars
and rounded to the nearest whole dollar, of all sales made under this contract
by calendar quarter (January 1-March 31, April 1-June 30, July 1-September 30,
and October 1-December 31). Reported sales must include all sales made to all
authorized contract users, whether shipped directly to the users or through
Prime Vendor contractors. The report shall reflect sales by contract line item
and shall segment sales by the Department of Veterans Affairs (VA) and Other
Government Agencies (OGA). A Cost Recovery Fee equivalent to [***] shall be
collected from all contract users. The [***] Cost Recovery Fee shall be imbedded
in the awarded contract prices, and offers submitted in response to this
solicitation shall include the Cost Recovery Fee in every line item price
offered. The reported contract sales shall include the cost recovery fee and
each quarterly report shall show the total cost recovery fee amount collected on
the reported sales. The Contractor shall maintain a consistent accounting method
of sales reporting, based on the Contractor's established commercial accounting
practice.

(2)   Contract sales reports are due to the VA contracting officer within 60
calendar days following the completion of each reporting quarter or completion
of the contract, whichever occurs first. A report is required even when no
billings or invoices are issued or no orders are received during the contract
period.

(3)   The sales report signed by an authorized representative of the contractor
shall be sent by mail or email to the Contracting Officer. Mailed reports shall
be sent to the address listed below. Emailed reports shall be sent to [***].

Department of Veterans Affairs

National Acquisition Center (049A1N2)

P.O. Box 76

First Avenue, 1 Block North of Cermak, Bldg. 37

Hines, IL 60141

(4)   In addition to the submission of quarterly sales reports due to the
contracting officer within 60 days after the end of each reporting quarter,
contractors shall provide copies of sales reports simultaneously with
contractor's cost recovery fee payment submissions via facsimile, to the
attention of C.R. Agent Cashier, fax: [***].

(b)   Cost Recovery Fee. The [***] Cost Recovery Fee amount collected and due
shall be paid either electronically or by check, and shall be addressed to the
"Department of Veterans Affairs". When the Contractor has multiple national
contracts, the fee may be consolidated into one check. Consolidated payments for
multiple contracts shall identify each contract number included, dollar amount
remitted for each contract number, and reporting quarter.

To ensure that the payment is credited properly, the contractor shall identify
the check or electronic transmission as a "Cost Recovery Fee" and include a copy
of the applicable Sales Report. The Cost Recovery Fee payment is due to the
Fiscal Division at the same time the sales report is due to the





14

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

contracting officer, i.e., within 60 calendar days following the completion of
each reporting quarter or completion of the contract.

Cost Recovery Fee payments shall not be combined with any Industrial Fund Fee
payments. Contractors shall remit separately any Industrial Fund Fee payments in
support of any of the Contractor's Federal Supply Schedule contracts.

Cost recovery fee payments made electronically shall include the following
information:

Receiving Bank Name: [***]

Receiving Bank Contact: [***]

Contact Phone: [***]

Receiving Bank City, State: [***]

Receiving Bank Routing/Transit Number: [***]

Receiving Bank Capability: [***]

Receiving Account Number:  [***]

820 ACH Format used by Receiving Bank: [***]

Contract Number(s): (Contractor shall insert the contract number, which will be
assigned by the VA contracting officer at time of award.)

Cost recovery fee payments made in check form shall be made to the attention of
"Department of Veterans Affairs" and mailed to the following address:

Fiscal Division (901A)

Attn: C.R. Agent Cashier

P.O. Box 7005

Hines, IL 60141

(c)   The Government reserves the right to inspect without further notice, such
records of the Contractor as pertain to sales under any contract resulting from
this solicitation. Willful failure or refusal to furnish the required reports,
or falsification thereof, shall constitute sufficient cause for terminating the
contract under FAR 52.212-4(m), Contract Terms and Conditions - Commercial
Items, Termination for Cause.

(d)   Failure to remit the full amount of the Cost Recovery Fee within 60
calendar days after the end of the applicable reporting period constitutes a
contract debt to the United States Government under the terms of Federal
Acquisition Regulation (FAR) Subpart 32.6. The Government may exercise all
rights under the Debt Collection Improvement Act of 1996, including withholding
or setting off payments and interest on the debt (see FAR clause 52.232-17,
Interest). Should the Contractor fail to submit the required sales reports,
falsify them, or fail to timely pay the Cost Recovery Fee, the Government shall
have, in addition to the rights and remedies described in this clause, all other
rights and remedies permitted by Federal law and statutes.





15

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

13. MANUFACTURING FACILITIES/PLACE OF PERFORMANCE

1.   The U.S. Food and Drug Administration (FDA) is the Government agency
responsible for providing and enforcing pharmaceutical current Good
Manufacturing Practices (GMP) standards for human drugs, pharmaceutical
products, biologicals, medical devices, chemical products, medical cylinder
oxygen, reagents, diagnostics, test kits and sets included in this
solicitation.  Only offers from companies that have an acceptable GMP status on
record with the FDA for the facilities identified by the offeror in Paragraph 8
below will be considered for award. The FDA will evaluate a prospective offeror
for VA procurements only if the offeror has had a qualifying GMP inspection
within the previous two years. Before a contract can be awarded, any successful
offeror's manufacturing facilities shall have a current acceptable GMP status
with FDA, or shall have had an acceptable report from the last FDA facility
inspection on record. In the absence of a current GMP evaluation, an offeror is
required to include with its proposal documentation on the acceptable outcome of
a FDA facility inspection that occurred more than two years prior to submission
of the offer.

2.   For any Nutritional/Dietary Supplements offered, documentation of clinical
studies that were performed on the offered products pertaining to the
therapeutic treatment of patients may be required by the Department of Veterans
Affairs National Acquisition Center (VANAC) as a quality assurance measurement.
Offerors of Nutritional/Dietary Supplements will be required to adhere to
published FDA GMP standards after January 1, 2008.

3.   If at any time during the life of the contract, the contractor's facility
or the source from which the contractor obtains any of the products offered on
this contract is informed in a FDA "warning letter" that it fails to meet FDA
current Good Manufacturing Practices (GMPs) (21 CFR Part 210 and 211), and/or a
facility's unacceptable FDA GMP status is communicated to the VANAC, the
Contracting Officer will apply the procedures outlined in Paragraph 4 of this
clause.

4.   The VANAC Contracting officer will review the contractor's (or its
source's) unacceptable GMP status with appropriate VHA clinical staff and will
either: 1) instruct the contractor to stop the shipment of products listed on
this contract that were manufactured and/or packaged in a facility with
unacceptable GMP status, or 2) authorize the contractor to continue to supply
such contract products for 90 days from the date when unacceptable GMP status
was communicated to VANAC, provided that the products have not been subjected to
a consumer-level recall. An additional 90 days may be authorized at the
discretion of the VANAC Contracting Officer. Contractors are cautioned that
products that were manufactured and /or packaged in a facility with unacceptable
GMP status and then shipped without written authorization from the VANAC
Contracting Officer shall be returned to the contractor at the contractor's risk
and expense. The contractor shall have corrected all significant GMP
deficiencies or have an acceptable plan with the FDA for the correction of such
deficiencies which led to unacceptable status by the end of the 90-day
authorization period and any extensions of such period granted by the VANAC
Contracting Officer.  Additionally, the contractor is responsible for keeping
the VANAC Contracting Officer informed of all corrections made and shall provide
the VANAC Contracting Officer with:  1) written documentation of the correction
plan, 2) Notification from FDA of acceptance of plan, and 3) a copy of any
reinspection requests and subsequent reinspection reports, when they are
available. If FDA's evaluation of contractor's (or its source's) compliance
efforts and/or re-inspection of the non-compliant facility does not result in an
acceptable rating by FDA within 90 days from the date when unacceptable GMP
status was communicated to VANAC, or by the end of a VANAC Contracting





16

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Officer's authorization period (whichever is the greater period of time), the
contract may be terminated for cause in accordance with FAR Clause 52.212-4(m).
The contractor's (or its source's) failure to correct the GMP deficiencies in a
timely manner shall not constitute or give rise to any "excusable delays"
pursuant to FAR Clause 52.212-4(f). (Nothing in this clause shall be read as
limiting the recognized grounds upon which a Contracting Officer may terminate
this contract or delete products pursuant to the applicable clause contained in
the contract.)

5.   The contractor shall use only the FDA-inspected manufacturing facilities
provided in Paragraph 8, below, for the duration of the contract, unless
substitution of manufacturing facilities is approved by the VANAC Contracting
Officer. In case of any manufacturing facility relocation or substitution of
manufacturing facilities, the contractor shall notify the VANAC Contracting
Officer of the change, and the contractor shall request approval from the VANAC
Contracting Officer to supply the contracted products from the new location. If
the change is approved by the VANAC Contracting Officer after an inquiry to FDA
for GMP status of the new location, approval will be provided by means of a
formal contract modification.

6.   If the products are to be manufactured at more than one location, each
manufacturing facility and each facility address shall be listed along with the
products manufactured at the facility. Subcontractors (i.e., packagers,
labelers, etc.) that participate in the production of the products offered on
this solicitation shall also be listed along with their addresses. All
facilities described in this paragraph and listed below shall be substantially
in compliance with applicable FDA GMP standards prior to contract award.

7.   Offeror shall identify below or by attachment (if additional space is
needed), the products offered on this solicitation (products shall be identified
by product name and by solicitation item number); whether the offeror
manufactures the products; and/or whether the offeror is a distributor of the
products offered.  "Manufacturer" is defined as the entity that measures, mixes,
weighs, and compounds the active and inactive ingredients into a capsule or
tablet.

8.   If the finished products to be offered are of foreign manufacture, the
complete name and address of the manufacturer shall be provided below. The
offeror is also required to check the box below that is applicable to its offer.
Please note that the information required below must be the name and address  of
the manufacturing  facility, rather than the address of the foreign
headquarters, distributor or agent.

( X )  OFFEROR IS THE MANUFACTURER (AT THE FOLLOWING LOCATIONS) OF THE PRODUCTS
OFFERED ON THIS SOLICITATION.

(    )  OFFEROR IS A DISTRIBUTOR OF THE PRODUCTS OFFERED ON THIS SOLICITATION.

THE PRODUCTS WILL BE MANUFACTURED BY THE FOLLOWING COMPANY AT THE FOLLOWING
LOCATIONS:

 

 

 

 

[***]

 

 

(Name of Manufacturing Company)

 

 

 

 

 

[***]

 

 

(Street Address) (Post Office Address Not Acceptable)

 

 

 

 

 

[***]

 

 

(U.S.A. Point of Contact, e-Mail Address and U.S.A Telephone Number)

 

 





17

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

PHARMACEUTICALS - PARENTERALS

 

 

 

 

 

 

 

 

 

 

Solicitation Item # &

Product Name

 

Location and Owner of Facility where ingredients are measured, weighed, mixed
and compounded (Facility Owner Name, Address, City, County, State and Zip Code)

 

Point of Contact including Phone #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHARMACEUTICALS - PARENTERALS, STERILIZATION

 

 

 

 

 

Solicitation Item # &

Product Name

 

Sterilization and Owner Location (Facility Owner Name, Address, City, County,
State and Zip Code)

 

Point of Contact Including Phone #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





18

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

TABLETS, CAPSULES AND PILLS

 

 

 

 

 

Solicitation Item # &

Product Name

 

Location and Owner of Facility where Ingredients are measured, weighed, mixed
and compounded (Facility Owner Name, Address, City, County, State and Zip Code)

 

Point of Contact Including Phone #

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 





19

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

OTHER PHARMACEUTICAL PRODUCTS

(Solutions, syrups, mixtures, powders, ointments, pastes, creams, etc.)

 

 

 

 

 

 

 

 

 

 

Solicitation Item # &

Product Name

 

Location and Owner of Facility where Ingredients are measured, weighed, mixed
and compounded (Facility Owner Name, Address, City, County, State and Zip Code

 

Point of Contact Including Phone #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACKAGING

 

 

 

 

 

Solicitation Item # &

Product Name

 

Location of Facilities where Intermediate containers will be filled and labeled
(Facility Name, Location, City, County, State and Zip Code)

 

Point of Contact Including Phone #

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 





20

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

PACKING

 

 

 

 

 

 

 

 

 

 

 

Solicitation Item # &

Product Name

 

Location of Facilities where products will be packed and prepared for shipment
(Facility Name, Location, City, County, State and Zip Code)

 

Point of Contact Including Phone #

 

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 





21

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

14. INCORPORATION OF DOCUMENTS

The following documents are hereby incorporated by reference and made a part of
this solicitation. The designation "USP" and "NF" shall be considered
interchangeable when monographs for ingredients or preparations are transferred
from one official compendium to the other.  For ingredients or preparations
which no longer appear in the latest revision of the USP or NF, the previous
volume shall apply. Ingredients or preparations for which monographs appear for
the first time in the Official Compendia shall comply with the applicable
monographs unless the word "modified" appears as part of the item name. The
requirements that an item or ingredient comply with test standards and
requirements of the USP or the NF does not delete any other applicable portions
of the compendia, such as, but not limited to, General Notices. Thus, for USP/NF
items, alternative test methods are permitted.

AMERICAN CHEMICAL SOCIETY (ACS), Reagent Chemicals, American Chemical Society
Specifications. (Copies are available from Applies Publications, American
Chemical Society, Washington, DC 20036.

U.S. DEPARTMENT OF HEALTH, EDUCATION AND WELFARE, FOOD AND DRUG ADMINISTRATION
(FDA). Federal Food, Drug, and Cosmetic Act and Regulations promulgated
thereunder.  (Copies are available from  Superintendent of Documents, U.S.
Government Printing Office, Washington, DC 20204).

U.S. PHARMACOPOEIAL CONVENTION, INC. (USP/NF). Pharmacopoeia of the United
States. (Copies are available from Mack Publishing Company, Easton, PA 18042).





22

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

SECTION C - CONTRACT CLAUSES

C.1  52.212-4 CONTRACT TERMS AND CONDITIONS–COMMERCIAL ITEMS (MAY 2015) (MAY 5,
2011 DEVIATION)

(a) Inspection/Acceptance (TAILORED). Products will be ordered by the Government
through Government Prime Vendor contracts. The Government's inspection rights
become effective upon receipt at the Government ordering facility. The
Government reserves the right to inspect or test any supplies or services that
have been tendered for acceptance, at the Government's discretion. The
contractor shall tender for acceptance only those items that conform to the
requirements of this contract. The Government may require repair or replacement
of nonconforming supplies or reperformance of nonconforming services at no
increase in contract price. If repair/replacement or reperformance will not
correct the defects or is not possible, the Government may seek an equitable
price reduction or adequate consideration for acceptance of nonconforming
supplies or services. The Government must exercise its post-acceptance rights-

(1) Within a reasonable time after the defect was discovered or should have been
discovered; and

(2) Before any substantial change occurs in the condition of the item, unless
the change is due to the defect in the item.

(b) (DEVIATION) Reserved.

(c) Changes. Changes in the terms and conditions of this contract may be made
only by written agreement of the parties.

(d) Disputes (DEVIATION). This contract is subject to the Contract Disputes Act
of 1978, as amended (41

U.S.C. 601-613). Failure of the parties to this contract to reach agreement on
any request for equitable adjustment, claim, appeal or action arising under or
relating to this contract shall be a dispute to be resolved in accordance with
the clause at FAR 52.233-1, Disputes, which is incorporated herein by reference.
The Contractor shall proceed diligently with performance of this contract,
pending final resolution of any dispute arising under the contract. The Civilian
Board of Contract Appeals has jurisdiction over any disputes arising under this
contract. Also, a dispute arising between a Contractor and any authorized
Government Prime Vendor(s) does not give rise to a "claim" under the Disputes
Clause, FAR 52.233-1.

(e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein
by reference.

(f)  Excusable delays. The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.

(g) (DEVIATION) Reserved.





23

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

(h) Patent indemnity. The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.

(i)  Payment (DEVIATION). Payment for the items awarded on this contract will be
made by the Government at the awarded prices directly to the Government Prime
Vendor Contractors upon delivery by the Prime Vendor Contractors to Government
ordering facilities.

(j)  Risk of loss (TAILORED). Unless the contract specifically provides
otherwise, risk of loss or damage to the supplies provided under this contract
shall remain with the Contractor until, and shall pass to the Government upon
delivery of supplies to the Government facility. Risk of loss does not pass to
the Government upon delivery by the contractor to any Government contracted VA
Prime Vendor contractor.

(k) Taxes. The contract price includes all applicable Federal, State, and local
taxes and duties.

(I)  Termination for the Government's convenience.  The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience.
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor's
records. The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.

(m) Termination for cause. The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.

(n) Title. Unless specified elsewhere in this contract, title to items furnished
under this contract shall pass to the Government upon acceptance, regardless of
when or where the Government takes physical possession.

(o) Warranty. The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.

(p) Limitation of liability (TAILORED). Except as otherwise provided by an
express or implied warranty, the Contractor will not be liable in a breach of
warranty action to the Government for consequential damages resulting from any
defect or deficiencies in accepted items.





24

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

(q) Other compliances. The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.

(r)  Compliance with laws unique to Government contracts. Compliance with laws
unique to Government contracts. The Contractor agrees to comply with 31 U.S.C.
1352 relating to limitations on the use of appropriated funds to influence
certain Federal contracts; 18 U.S.C. 431 relating to officials not to benefit;
40 U.S.C.  chapter 37, Contract Work Hours and Safety Standards; 41 U.S.C.
chapter 87, Kickbacks; 41 U.S.C. 4712 and 10 U.S.C. 2409 relating to
whistleblower protections;  49 U.S.C. 40118, Fly American; and 41 U.S.C. chapter
21 relating to procurement integrity.

(s)  Order of precedence. Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:

(1) The schedule of supplies/services.

(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, and
Compliance with Laws Unique to Government Contracts paragraphs of this clause.

(3) The clause at 52.212-5.

(4) Addenda to this solicitation or contract,  including any license agreements
for computer software.

(5) Solicitation provisions if this is a solicitation.

(6) Other paragraphs of this clause.

(7) The Standard Form 1449.

(8) Other documents, exhibits, and attachments

(9) The specification.

(t) System for Award Management (SAM).

(1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the SAM database, and for any
liability resulting from the Government's reliance on inaccurate or incomplete
data. To remain registered in the SAM database after the initial registration,
 the Contractor is required to review and update on an annual basis from the
date of initial registration or subsequent updates its information in the SAM
database to ensure it is current, accurate and complete. Updating information in
the SAM does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.

(2)(i) If a Contractor has legally changed its business name, "doing business
as" name, or division name (whichever is shown on the contract), or has
transferred the assets used in performing the contract, but has not completed
the necessary requirements regarding novation and change-of-name agreements in
FAR subpart 42.12, the Contractor shall provide the responsible Contracting
Officer a minimum of one business day's written notification of its intention to
(A) change the name in the SAM database; (B) comply with the requirements of
subpart 42.12; and (C) agree in writing to the timeline and procedures specified
by the responsible Contracting Officer. The Contractor must provide with the
notification sufficient documentation to support the legally changed name.

(ii) If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or fails to perform the agreement at paragraph
(t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the SAM information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the "Suspension of Payment"
paragraph of the electronic funds transfer (EFT) clause of this contract.

(3) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the SAM record to reflect an assignee for
the purpose of assignment of claims (see Subpart 32.8, Assignment of Claims).
 Assignees shall be separately registered in the SAM database. Information
provided to the Contractor's SAM record that indicates payments, including those
made by





25

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

EFT, to an ultimate recipient other than that Contractor will be considered to
be incorrect information within the meaning of the "Suspension of payment"
paragraph of the EFT clause of this contract.

(4) Offerors and Contractors may obtain information on registration and annual
confirmation requirements via SAM accessed through https://www.acquisition.gov.

(u) Unauthorized Obligations.

(1)  Except as stated in paragraph (u)(2) of this clause, when any supply or
service acquired under this contract is subject to any End User License
Agreement (EULA), Terms of Service (TOS), or similar legal instrument or
agreement, that includes any clause requiring the Government to indemnify the
Contractor or any person or entity for damages, costs, fees, or any other loss
or liability that would create an Anti-Deficiency Act violation (31 U.S.C.
1341), the following shall govern:

(i) Any such clause is unenforceable against the Government.

(ii) Neither the Government nor any Government authorized end user shall be
deemed to have agreed to such clause by virtue of it appearing in the EULA, TOS,
or similar legal instrument or agreement.  If the EULA, TOS, or similar legal
instrument or agreement is invoked through an "I agree" click box or other
comparable mechanism (e.g., "click-wrap" or "browse-wrap" agreements), execution
does not bind the Government or any Government authorized end user to such
clause.

(iii) Any such clause is deemed to be stricken from the EULA, TOS, or similar
legal instrument or agreement.

(2) Paragraph (u)(1) of this clause does not apply to indemnification by the
Government that is expressly authorized by statute and specifically authorized
under applicable agency regulations and procedures.

(v) Incorporation by reference. The Contractor's representations and
certifications, including those completed electronically via the System for
Award Management (SAM), are incorporated by reference into the contract.

ADDENDUM to FAR 52.212-4 CONTRACT TERMS AND CONDITIONS--COMMERCIAL ITEMS

Clauses that are incorporated by reference (by Citation Number, Title, and
Date), have the same force and effect as if they were given in full text. Upon
request, the Contracting Officer will make their full text available.

The following clauses are incorporated into 52.212-4 as an addendum to this
contract :

1.    Ordering. This solicitation provides for award(s) of contract(s) in
support of VA's standardization program. Products awarded on the resultant
contract(s) will be distributed through Government Prime Vendor contract (s).
 Order placement for supplies awarded will be made by Government Prime Vendor
contractor(s) to the awarded contractor(s) and, any supplies to be furnished
under this contract shall be ordered by issuance of delivery orders by the
individuals or facilities directly to Prime Vendor contractor(s).  Government
Prime Vendor contractor(s) will accept orders and payment for the contracted
item(s) on behalf of the contractor. Such orders may be issued from the
effective date of the contract through the expiration date of the final option
period exercised. All delivery orders are subject to the terms and conditions of
this contract.  In the event of conflict between a delivery order or task order
and this contract, the contract shall control.

2.    Delivery. Delivery order requirements such as product quantities, time and
place of delivery, and method of delivery for product(s) awarded on resultant
contract(s) will be determined between the awarded contractor(s) and Government
Prime Vendor contractors.





26

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

3.    Chargeback Arrangements. Chargeback arrangements/agreements shall be
coordinated between the Government Prime Vendor contractors and the successful
contractor(s). The government will not become involved in this area nor will the
Government assume any responsibility for any monies involved with such
arrangements.

C.2  52.203-99 PROHIBITION ON CONTRACTING WITH ENTITIES THAT REQUIRE CERTAIN
INTERNAL CONFIDENTIALITY AGREEMENTS (DEVIATION) (FEB 2015)

(a) The Contractor shall not require employees or contractors seeking to report
fraud, waste, or abuse to sign or comply with internal confidentiality
agreements or statements prohibiting or otherwise restricting such employees or
subcontractors from lawfully reporting such waste, fraud, or abuse to a
designated investigative or law enforcement representative of a Federal
department or agency authorized to receive such information.

(b) The contractor shall notify employees that the prohibitions and restrictions
of any internal confidentiality agreements covered by this clause are no longer
in effect.

(c) The prohibition in paragraph (a) of this clause does not contravene
requirements applicable to Standard Form 312, Form 4414, or any other form
issued by a Federal department or agency governing the nondisclosure of
classified information.

(d)(1) In accordance with section 743 of Division E, Title VII, of the
Consolidated and Further Continuing Resolution Appropriations Act, 2015 (Pub. L.
113-235), use of funds appropriated (or otherwise made available) under that or
any other Act may be prohibited, if the Government determines that the
Contractor is not in compliance with the provisions of this clause.

(2) The Government may seek any available remedies in the event the contractor
fails to comply with the provisions of this clause.

C.3  52.204-18 COMMERCIAL AND GOVERNMENT ENTITY CODE MAINTENANCE (JUL 2015)

(a) Definition. As used in this clause-

"Commercial and Government Entity (CAGE) code" means-

(1) An identifier assigned to entities located in the United States or its
outlying areas by the Defense Logistics Agency (DLA) Contractor and Government
Entity (CAGE) Branch to identify a commercial  or government  entity, or

(2) An identifier assigned by a member of the North Atlantic Treaty Organization
(NATO) or by the NATO Support Agency (NSPA) to entities located outside the
United States and its outlying areas that the DLA Contractor and Government
Entity (CAGE) Branch records and maintains in the CAGE master file. This type of
code is known as an NCAGE code.

(b) Contractors shall ensure that the CAGE code is maintained throughout the
life of the contract. For contractors registered in the System for Award
Management (SAM), the DLA Contractor and Government Entity (CAGE) Branch shall
only modify data received from SAM in the CAGE master file if the contractor
initiates those changes via update of its SAM registration. Contractors
undergoing a novation or change-of-name agreement shall notify the contracting
officer in accordance with subpart 42.12. The contractor shall communicate any
change to the CAGE code to the contracting officer within 30 days after the
change, so that a modification can be issued to update the CAGE code on the
contract.





27

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

(c) Contractors located in the United States or its outlying areas that are not
registered in SAM shall submit written change requests to the DLA Contractor and
Government Entity (CAGE) Branch. Requests for changes shall be provided on a DD
Form 2051, Request for Assignment of a Commercial and Government Entity (CAGE)
Code, to the address shown on the back of the DD Form 2051. Change requests to
the CAGE master file are accepted from the entity identified by the code.

(d) Contractors located outside the United States and its outlying areas that
are not registered in SAM shall contact the appropriate National Codification
Bureau or NSPA to request CAGE changes. Points of contact for National
Codification Bureaus and NSPA, as well as additional information on obtaining
NCAGE codes, are available at http://www.dlis.dla.mil/nato/ObtainCAGE.asp.

(e) Additional guidance for maintaining CAGE codes is available at
http://www.dlis.dla.mil/cage welcome.asp.

C.4  52.216-21 REQUIREMENTS (OCT 1995) (MAY 5, 2011 DEVIATION)

(a) This is a requirements contract for the supplies or services specified and
effective for the period stated, in the Schedule. The quantities of supplies or
services specified in the Schedule are estimates only and are not purchased by
this contract. Except as this contract may otherwise provide, if the
Government's requirements do not result in orders in the quantities described as
"estimated" or "maximum" in the Schedule, that fact shall not constitute the
basis for an equitable price adjustment.

(b) Delivery or performance shall be made only as authorized by orders issued
through Prime Vendor contract(s) in accordance with the Ordering clause. Subject
to any limitations specified in this contract, the Contractor shall deliver to
the Prime Vendor contractors (s) the supplies specified in the Schedule and
called for by orders issued by the Prime Vendor(s) in accordance with the
Ordering clause. Prime Vendor contractor(s) may issue orders requiring delivery
to multiple Prime Vendor contractor distribution centers.

(c) Except as this contract otherwise provides, the Government shall order from
the Contractor through the Prime Vendor contractor(s) all the supplies or
services specified in the Schedule that are required to be purchased by the
Department of Veterans Affairs and other Government agencies as specified in the
Schedule.

(d) The Government is not required to purchase from the Contractor requirements
in excess of any limit on total orders under this contract.

(e) If the Government urgently requires delivery of any quantity of an item that
the Prime Vendor contractors(s) do not have available for delivery as required
by the Prime Vendor contract terms, the Government may acquire the urgently
required item(s) from any other available source.

(f) Any order(s) issued by the Prime Vendor contractor(s) during the effective
period of this contract and not completed within the effective period shall be
completed by the Contractor within the time specified in the Prime Vendor
contractor issued order.  This contract shall govern the rights and obligations
between the Contractor(s) of this contract, the Prime Vendor contractor(s) and
the Government with respect to the order(s) to the same extent as if the
order(s) were completed during the contract period, provided that, the
Contractor shall not be required to make any deliveries under this contract
after 15 days from the expiration date of the contract.





28

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

C.5  52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)

(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 60 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.

(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed five (5) years.

C.6  52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

http://www.acquisition.gov/far/index.htmI

http://www.va.gov/oal/library/vaar/

 

 

 

 

 

 

 

 

 

 

 

FAR Number

    

Title

    

Date

52.203-17

 

CONTRACTOR EMPLOYEE WHISTLEBLOWER RIGHTS AND REQUIREMENT TO INFORM EMPLOYEES OF
WHISTLEBLOWER RIGHTS

 

APR 2014

 

C.7  VAAR 852.203-70 COMMERCIAL ADVERTISING (JAN 2008)

The bidder or offeror agrees that if a contract is awarded to him/her, as a
result of this solicitation, he/she will not advertise the award of the contract
in his/her commercial advertising in such a manner as to state or imply that the
Department of Veterans Affairs endorses a product, project or commercial line of
endeavor.

C.8  VAAR 852.203-71 DISPLAY OF DEPARTMENT OF VETERAN AFFAIRS HOTLINE POSTER
(DEC 1992)

(a) Except as provided in paragraph (c) below, the Contractor shall display
prominently, in common work areas within business segments performing work under
VA contracts, Department of Veterans Affairs Hotline posters prepared by the VA
Office of Inspector General.

(b) Department of Veterans Affairs Hotline posters may be obtained from the VA
Office of Inspector General (53E), P.O.  Box 34647, Washington, DC 20043-4647.

(c) The Contractor need not comply with paragraph (a) above if the Contractor
has established a mechanism, such as a hotline, by which employees may report
suspected instances of improper conduct, and instructions that encourage
employees to make such reports.





29

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

C.9  VAAR 852.219-9 VA SMALL BUSINESS SUBCONTRACTING PLAN MINIMUM REQUIREMENTS
(DEC 2009)

(a)  This clause does not apply to small business concerns.

(b)  If the offeror is required to submit an individual subcontracting plan, the
minimum goals for award of subcontracts to service-disabled veteran-owned small
business concerns and veteran-owned small business concerns shall be at least
commensurate with the Department's annual service­disabled veteran-owned small
business and veteran-owned small business prime contracting goals for the total
dollars planned to be subcontracted.

(c)  For a commercial plan, the minimum goals for award of subcontracts to
service-disabled veteran­owned small business concerns and veteran-owned small
businesses shall be at least commensurate with the Department's annual
service-disabled veteran-owned small business and veteran-owned small business
prime contracting goals for the total value of projected subcontracts to support
the sales for the commercial plan.

(d)  To be credited toward goal achievements, businesses must be verified as
eligible in the Vendor Information Pages database. The contractor shall annually
submit a listing of service-disabled veteran-owned small businesses and
veteran-owned small businesses for which credit toward goal achievement is to be
applied for the review of personnel in the Office of Small and Disadvantaged
Business Utilization.

(e)  The contractor may appeal any businesses determined not eligible for
crediting toward goal achievements by following the procedures contained in
819.407.

C.10  SUBCONTRACTING PLAN – MONITORING AND COMPLIANCE

This solicitation includes FAR 52.219-9, Small Business Subcontracting Plan, and
VAAR 852.219-9, VA Small Business Subcontracting Plan Minimum Requirement.
 Accordingly, any contract resulting from this solicitation will include these
clauses. The contractor is advised in performing contract administration
functions, the CO may use the services of a support contractor(s) to assist in
assessing the contractor's compliance with the plan, including reviewing the
contractor's accomplishments in achieving the subcontracting goals in the plan.
To that end, the support contractor(s) may require access to the contractor's
business records or other proprietary data to review such business records
regarding the contractor's compliance with this requirement.  All support
contractors conducting this review on behalf of VA will be required to sign an
"Information Protection and Non-Disclosure and Disclosure of Conflicts of
Interest Agreement" to ensure the contractor's business records or other
proprietary data reviewed or obtained in the course of assisting the CO in
assessing the contractor for compliance are protected to ensure information or
data is not improperly disclosed or other impropriety occurs. Furthermore, if VA
determines any services the support contractor(s) will perform in assessing
compliance are advisory and assistance services as defined in FAR 2.101,
Definitions, the support contractor(s) must also enter into an agreement with
the contractor to protect proprietary information as required by FAR 9.505-4,
Obtaining access to proprietary information, paragraph (b). The contractor is
required to cooperate fully and make available any records as may be required to
enable the CO to assess the contractor compliance with the subcontracting plan.





30

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

C.11 52.212-5 CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS--COMMERCIAL ITEMS (NOV 2015)

(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

(1) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations
(Nov 2015)

(2) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

(3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004)(Public Laws
108-77 and 108-78 (19 U.S.C. 3805 note)).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial  items:

[Contracting Officer check as appropriate.]

 X  (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sept
2006), with Alternate I (Oct 1995) (41 U.S.C. 4704 and 10 U.S.C. 2402).

 X  (2) 52.203-13, Contractor Code of  Business Ethics and Conduct (Oct 2015)
(41 U.S.C. 3509)).

     (3) 52.203-15,  Whistleblower Protections under the American Recovery and
Reinvestment Act of 2009 (June 2010) (Section 1553 of Pub. L. 111-5). (Applies
to contracts funded by the American Recovery and Reinvestment Act of 2009.)

 X  (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract
Awards (Oct 2015) (Pub.

L. 109-282) (31 U.S.C. 6101 note).

     (5) [Reserved].

     (6) 52.204-14,  Service Contract Reporting Requirements (Jan 2014) (Pub. L.
111-117, section 743 of Div. C).

     (7) 52.204-15,  Service Contract Reporting Requirements for
Indefinite-Delivery Contracts (Jan 2014) (Pub. L. 111-117, section 743 of Div.
C).

 X  (8) 52.209-6, Protecting the Government's Interest When Subcontracting with
Contractors Debarred,

Suspended, or Proposed for Debarment. (Oct 2015) (31 U.S.C. 6101 note).

 X  (9) 52.209-9, Updates of Publicly Available Information Regarding
Responsibility Matters (Jul 2013) (41 U.S.C. 2313).

     (10) [Reserved].

     (11)(i) 52.219-3 , Notice of HUBZone Set-Aside or Sole-Source Award (Nov
2011) (15 U.S.C. 657a).

     (ii) Alternate I (Nov 2011) of 52.219-3.

 X  (12)(i) 52.219-4 , Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (OCT 2014) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).

     (ii) Alternate I (JAN 2011) of 52.219-4.

     (13) [Reserved]

     (14)(i) 52.219-6, Notice of Total Small Business Set-Aside (Nov 2011) (15
U.S.C. 644).

     (ii) Alternate I (Nov 2011).

     (iii) Alternate II (Nov 2011).

     (15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003)
(15 U.S.C. 644).

     (ii) Alternate I (Oct 1995) of 52.219-7.

     (iii) Alternate II (Mar 2004) of 52.219-7.

 X  (16) 52.219-8, Utilization of Small Business Concerns (Oct 2014) (15 U.S.C.
637(d)(2) and (3)).

     (17)(i) 52.219-9,  Small Business Subcontracting Plan (Oct 2015) (15 U.S.C.
637(d)(4)).

     (ii) Alternate I (Oct 2001) of 52.219-9.

X (iii) Alternate II (Oct 2001) of 52.219-9.

     (iv) Alternate Ill (Oct 2015) of 52.219-9.

     (18) 52.219-13, Notice of Set-Aside of Orders (Nov 2011) (15 U.S.C.
644(r)).





31

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

     (19) 52.219-14, Limitations on Subcontracting (Nov 2011) (15 U.S.C.
637(a)(14)).

 X  (20) 52.219-16, Liquidated Damages-Subcon-tracting Plan (Jan 1999) (15
U.S.C. 637(d)(4)(F)(i)).

     (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business
Set-Aside (Nov 2011) (15 U.S.C. 657 f).

 X  (22) 52.219-28, Post Award Small Business Program Rerepresentation (Jul
2013) (15 U.S.C. 632(a)(2)).

     (23) 52.219-29, Notice of Set-Aside for Economically Disadvantaged
Women-Owned Small Business (EDWOSB) Concerns (Jul 2013) (15 U.S.C. 637(m)).

     (24) 52.219-30, Notice of Set-Aside for Women-Owned Small Business (WOSB)
Concerns Eligible Under the WOSB Program (Jul 2013) (15 U.S.C. 637(m)).

 X  (25) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

 X  (26) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (Jan
2014) (E.O. 13126).

 X  (27) 52.222-21, Prohibition of Segregated  Facilities (Apr 2015).

 X  (28) 52.222-26, Equal Opportunity (Apr 2015) (E.O. 11246).

 X  (29) 52.222-35, Equal Opportunity for Veterans (Oct 2015)(38 U.S.C. 4212).

 X  (30) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014)
(29 U.S.C. 793).

 X  (31) 52.222-37, Employment Reports on Veterans (OCT 2015) (38 U.S.C. 4212).

 X  (32) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496).

 X  (33)(i) 52.222-50,  Combating Trafficking in Persons (Mar 2015) (22 U.S.C.
 chapter 78 and E.O. 13627).

     (ii) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O.
13627).

     (34) 52.222-54,  Employment Eligibility Verification (OCT 2015). (Executive
Order 12989). (Not applicable to the acquisition of commercially available
off-the-shelf items or certain other types of commercial items as prescribed in
22.1803.)

     (35)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable
to the acquisition of commercially available off­the-shelf items.)

     (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C.  6962(i)(2)(C)). (Not
applicable to the acquisition of commercially available off-the-shelf items.)

     (36)(i) 52.223-13,  Acquisition of EPEAT®-Registered Imaging Equipment (JUN
2014) (E.O.s 13423 and 13514).

     (ii) Alternate I (Oct 2015) of 52.223-13.

     (37)(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (JUN 2014)
(E.O.s 13423 and 13514).

     (ii) Alternate I (Jun 2014) of 52.223-14.

     (38) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007)
(42 U.S.C. 8259b).

     (39)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer
Products (OCT 2015) (E.O.s 13423 and 13514).

      (ii) Alternate I (Jun 2014) of 52.223-16.

 X  (40) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While
Driving (AUG 2011) (E.O.  13513).

     (41) 52.225-1, Buy American-Supplies (May 2014) (41 U.S.C. chapter 83).

     (42)(i) 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act (May
2014) (41 U.S.C. chapter 83,  19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19
U.S.C. 3805 note, 19 U.S.C. 4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286,
108-302, 109-53, 109-169, 109-283, 110-138, 112-41, 112-42, and 112-43.

     (ii) Alternate I (May 2014) of 52.225-3.

     (iii) Alternate II (May 2014) of 52.225-3.

     (iv) Alternate Ill (May 2014) of 52.225-3.

 X  (43) 52.225-5, Trade Agreements (Nov 2013) (19 U.S.C. 2501, et seq., 19
U.S.C. 3301 note).

 X  (44) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008)
(E.O.'s, proclamations, and statutes administered by the Office of Foreign
Assets Control of the Department of the Treasury).





32

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

     (45) 52.225-26, Contractors Performing Private Security Functions Outside
the United States (Jul 2013) (Section 862,  as amended, of the National Defense
Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

     (46) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007)
(42 U.S.C.  5150).

     (47) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (Nov 2007) (42 U.S.C. 5150).

     (48) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb
2002) (41 U.S.C. 4505,  10 U.S.C. 2307(f)).

     (49) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41
U.S.C. 4505,  10 U.S.C. 2307(f)).

     (50) 52.232-33, Payment by Electronic Funds Transfer-System for Award
Management (Jul 2013) (31 U.S.C.  3332).

     (51) 52.232-34,  Payment by Electronic Funds Transfer-Other than System for
Award Management (Jul 2013) (31 U.S.C. 3332).

     (52) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C. 3332).

     (53) 52.239-1,  Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

     (54)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Feb 2006) (46 U.S.C. Appx.  1241(b) and 10 U.S.C. 2631).

     (ii) Alternate I (Apr 2003) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items:

[Contracting Officer check as appropriate.]

     (1) 52.222-17, Nondisplacement of Qualified Workers (May 2014)(E.O. 13495).

     (2) 52.222-41, Service Contract Labor Standards (May 2014) (41 U.S.C.
 chapter 67).

     (3) 52.222-42,  Statement of Equivalent Rates for Federal Hires (May 2014)
(29 U.S.C. 206 and 41 U.S.C. chapter 67).

     (4) 52.222-43,  Fair Labor Standards Act and Service Contract Labor
Standards-Price Adjustment

(Multiple Year and Option Contracts) (May 2014) (29 U.S.C. 206 and 41  U.S.C.
chapter 67).

     (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor
Standards-Price Adjustment (May 2014) (29 U.S.C. 206 and 41 U.S.  C.  chapter
67).

     (6) 52.222-51, Exemption from Application of the Service Contract Labor
Standards to Contracts for Maintenance, Calibration, or Repair of Certain
Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).

     (7) 52.222-53, Exemption from Application of the Service Contract Labor
Standards to Contracts for Certain Services-Requirements (May 2014) (41 U.S.C.
chapter  67).

     (8) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2014)(E.O.
13658).

     (9) 52.226-6,  Promoting Excess Food Donation to Nonprofit Organizations
(May 2014) (42 U.S.C. 1792).

     (10) 52.237-11,  Accepting and Dispensing of $1 Coin (Sept 2008) (31 U.S.C.
5112(p)(1)).

(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records-Negotiation.

(1) The Comptroller General of the United States,  or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor's directly pertinent records involving
transactions related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating





33

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

to the work terminated shall be made available for 3 years after any resulting
final termination settlement. Records relating to appeals under the disputes
clause or to litigation or the settlement of claims arising under or relating to
this contract shall be made available until such appeals, litigation,  or claims
are finally resolved.

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in this paragraph (e)(1) in a subcontract for
commercial items. Unless otherwise indicated below, the extent of the flow down
shall be as required by the clause-

(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41
U.S.C. 3509).

(ii) 52.219-8, Utilization of Small Business Concerns (Oct 2014) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $700,000 ($1.5 million for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.

(iii) 52.222-17, Nondisplacement of Qualified Workers (May 2014) (E.O. 13495).
Flow down required in accordance with paragraph (I) of  FAR clause 52.222-17.

(iv) 52.222-21, Prohibition of Segregated Facilities (Apr 2015)

(v) 52.222-26, Equal Opportunity (Apr 2015) (E.O. 11246).

(vi) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C. 4212).

(vii) 52.222-36,  Equal Opportunity for Workers with Disabilities (Jul 2014) (29
U.S.C. 793).

(viii) 52.222-37,  Employment Reports on Veterans (Oct 2015) (38 U.S.C. 4212)

(ix) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496). Flow down required in accordance with
paragraph (f) of FAR clause 52.222-40.

(x) 52.222-41,  Service Contract Labor Standards (May 2014) (41  U.S.C. chapter
67).

(xi)

      (A) 52.222-50, Combating Trafficking in Persons (Mar 2015) (22 U.S.C.
chapter 78 and E.O 13627).

      (B) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C.  chapter 78 and E.O
13627).

(xii) 52.222-51,  Exemption from Application of the Service Contract Labor
Standards to Contracts for Maintenance, Calibration, or Repair of Certain
Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).

(xiii) 52.222-53, Exemption from Application of the Service Contract Labor
Standards to Contracts for Certain Services-Requirements (May 2014) (41 U.S.C.
chapter 67).

(xiv) 52.222-54,  Employment Eligibility Verification (OCT 2015) (E.O.  12989).

(xv) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2014) (Executive
Order 13658).

(xvi) 52.225-26,  Contractors Performing Private Security Functions Outside the
United States (Jul 2013) (Section 862, as amended, of the National Defense
Authorization Act for Fiscal Year 2008; 10 U.S.C.  2302 Note).

(xvii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May
2014) (42 U.S.C.  1792).  Flow down required in accordance with paragraph (e) of
FAR clause 52.226-6.

(xviii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Feb 2006) (46 U.S.C.  Appx. 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.

(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 





34

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

C.12  MANDATORY WRITTEN DISCLOSURES

Mandatory written disclosures required by FAR clause 52.203-13 to the Department
of Veterans Affairs, Office of Inspector General (OIG) must be made
electronically through the VA OIG Hotline at
http://www.va.gov/oig/contacts/hotline.asp and clicking on "FAR clause 52.203-13
Reporting". If you experience difficulty accessing the website, call the Hotline
at 1-800-488-8244 for further instructions.





35

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

SECTION D - CONTRACT DOCUMENTS, EXHIBITS, OR ATTACHMENTS

 

 

D.1  ATTACHMENT "A"

 

 

VA PHARMACEUTICAL PRIME VENDOR CONTRACTOR

 

McKesson Corporation

One Postal Street, 29th Floor

San Francisco, CA 94101

POC: Mr. Paul Flach

Vice President Government & National Accounts

Phone: [***]





36

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

D.2  ATTACHMENT "B"

DOD PHARMACEUTICAL PRIME VENDOR (PPV) CONTRACTORS

McKesson Drug Company

Attn: Lori White

1220 Senlac Drive

Carrollton, TX 75006

Phone: [***]

Fax:  [***]

Tricare Mail Order Pharmacy Program

National Prime Vendor

Email: [***]

AmeriSource-Bergen Company

Attn: Dina Barton

100 Friars Blvd.

Thorofare, NJ 08086

Phone: [***]

Fax: [***]

Email: [***]

Dakota Drug Company

Attn: Jan McCann / Becky Gilstad

28-32 N. Main Street

Minot, ND 58701

Phone: [***]

Fax:  [***]

Email: [***]

DMS Pharmaceutical Group, Inc.

Attn: Jean Hawkins

810 Busee Highway

Park Ridge, IL 60068

Phone:  [***]

Fax: [***]

Email: [***]

Cardinal Health, Inc.

Attn: Lisa Parsley

5555 Glendon Court

Dublin, OH 43016

Phone: [***]

Fax: [***]

Email: [***]

 

 





37

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

D.3 ATTACHMENT "C"

[***]





38

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

D.4  ATTACHMENT “D”

SMALL BUSINESS SUBCONTRACTING PLAN

(Model Outline*)

Please see the attached document labeled Attachment D that represents
AstraZeneca's current Subcontracting Plan

SUBCONTRACTING PLAN PERIOD:______

Individual plans should cover the entire period of performance, and commercial
plans should coincide with the company's fiscal year. In the event your
company's fiscal year is for a period that will end before the contract periods
of any federal contracts you hold which include the requirement to have a small
business subcontracting plan, you will be required to submit a new
subcontracting plan for approval thirty (30) days prior to expiration of the
existing subcontracting plan. In the event an acceptable plan cannot be
negotiated prior to expiration of the existing subcontracting plan, your
contract(s) may be terminated.

 

 

 

DATE SUBMITTED:

 

 

NAME OF PLANHOLDER:

 

 

SUBSIDIARIES INCLUDED:

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

ITEM/SERVICE:

 

 

 

1.   TYPE OF PLAN

List the total estimated dollar value of all planned subcontracting (to all
types of business concerns, both large and small). Select only one of the
following:

a)              Individual Plan (This Contract Only) Contract #/Solicitation #
             

Total value of projected subcontracts (both large and small businesses) $
             

Total Contract Value (including options) $              

*Separate goals must be included for each option period

b)             Commercial Division-wide Plan

Total projected sales              $               

Total value of projected subcontracts (both large and small businesses) $
             

(Subcontracts Represent              % of Total Annual Sales)





39

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

c)             Commercial Company-wide Plan

Total projected sales             $               

Total value of projected subcontracts (both large and small businesses)
$             

(Subcontracts Represent              % of Total Annual Sales)

*  Federal Acquisition Regulation (FAR), paragraph 19.708(b)(1),  prescribes the
use of the clause at FAR 52.219-9 entitled "Small Business Subcontracting Plan."
The following is a suggested model for use when formulating such subcontracting
plan. While this model plan has been designed to be consistent with FAR
52.219-9, other formats of a subcontracting plan may be acceptable. However,
failure to include the essential information as exemplified in this model may be
cause for either a delay in acceptance or the rejection of an offer where the
clause is applicable. Further, the use of this model is not intended to waive
other requirements that may be applicable under FAR 52.219-9 or that may appear
in the Government's solicitation. "SUBCONTRACT," as used in this clause, means
any agreement (other than one involving an employer-employee relationship)
entered into by a federal government prime contractor or subcontractor calling
for supplies or services required for performance of the contract or
subcontract.

2.   GOALS

State separate dollar and percentage goals, expressed in terms of percentages of
the total available subcontracting dollars listed in the previous section.

a)   Total estimated dollar value and percent of planned subcontracting with
small businesses (SB) (including ANCs and Indian tribes), veteran-owned small,
service-disabled veteran-owned small, HUBZone small, small disadvantaged
(including ANCs and Indian tribes), and women-owned small business concerns:

$                and              %

b)   Total estimated dollar value and percent of planned subcontracting with
veteran-owned small businesses (VO):

$                and              %

c)   Total estimated dollar value and percent of planned subcontracting with
service-disabled veteran-owned small businesses (SDVO) (Note:  This is a subset
of veteran-owned):

$                and              %

d)   Total estimated dollar value and percent of planned subcontracting with
small disadvantaged businesses (SDB) (including ANCs and Indian tribes):

$                and              %

e)   Total estimated dollar value and percent of planned subcontracting with
women-owned small businesses (WO):

$                and              %

f)   Total estimated dollar value and percent of planned subcontracting with
HUBZone small businesses (HUB):

$                and              %





40

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

3.   PRODUCTS AND/OR SERVICES

The types of products and/or services to be subcontracted are:

LB:

 

 

SB:

 

 

VO:

 

 

SDVO:

 

 

SDB:

 

 

WO:

 

 

HUB:

 

 

 

4.   GOAL DEVELOPMENT

The following method was used in developing the subcontracting goals:

             

5.   IDENTIFYING POTENTIAL SOURCES

The following methods were used to identify potential sources for solicitation
purposes (See FAR 52.219-9(d)(5) for examples of methods that may be used.):

             

6.   INDIRECT COSTS

Indirect costs ☐ have   ☐ have not been included in the dollar and percentage
subcontracting goals stated above. (Check one.)

If "have been" is checked (and you are proposing an individual plan), explain
the method used in determining the proportionate share of indirect costs to be
incurred with small business (including Alaska Native Corporations and Indian
tribes), veteran-owned small business, service-disabled veteran-owned small
business, small disadvantaged business (including ANCs and Indian tribes),
women-owned small business, and HUBZone small business concerns. Note:
Commercial planholders who choose to include indirect costs will not need to
provide the aforementioned explanation because the costs will be applied at
100%.





41

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

______

 

7.   PROGRAM ADMINISTRATOR

The following individual will administer the subcontracting program:

 

 

 

NAME:

 

 

TITLE:

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

TELEPHONE:

 

 

E-MAIL:

 

 

 

This individual's specific duties, as they relate to the firm's subcontracting
program, are as follows:

             

8.   EQUITABLE  OPPORTUNITY

The following good faith efforts (internal and external) will be taken to assure
that small business, veteran-owned small business, service-disabled
veteran-owned small business, small disadvantaged business, women-owned small
business, and HUBZone small business concerns will have an equitable opportunity
to compete for subcontracts:

             

9.   FLOW-DOWN CLAUSE

The offeror agrees that the FAR clause of this contract entitled "Utilization of
Small Business Concerns" (52.219-8) will be included in all subcontracts which
offer further subcontracting opportunities, and all subcontractors (except small
business concerns) that receive subcontracts in excess of $650,000 ++(Effective
1 Oct 2015 new threshold is $700,000) with further subcontracting possibilities
will be required to adopt a subcontracting plan that complies with the
requirements of this clause.

NOTE: See exceptions listed in FAR 52.219-9(j).





42

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

10.  REPORTING & COOPERATION

The offeror agrees to

(i)   Cooperate in any studies or surveys as may be required;

(ii)  Submit periodic reports so that the Government can determine the extent of
compliance by the offeror with the subcontracting plan;

(iii) Submit the Individual Subcontracting Report (ISR) and/or the Summary
Subcontract Report (SSR), in accordance with the paragraph (I) of this clause
using the Electronic Subcontracting Reporting System (eSRS) at
http://www.esrs.gov. The reports shall provide information on subcontract awards
to small business concerns (including ANCs and Indian tribes that are not small
businesses), veteran-owned small business concerns, service-disabled
veteran-owned small business concerns, HUBZone small business concerns, small
disadvantaged business concerns (including ANCs and Indian tribes that have not
been certified by the Small Business Administration as small disadvantaged
businesses), women-owned small business concerns, and Historically Black
Colleges and Universities and Minority Institutions. Reporting shall be in
accordance with this clause, or as provided in agency regulations;

(iv) Ensure that its subcontractors with subcontracting plans agree to submit
the ISR and/or the SSR using eSRS;

(v)  Provide its prime contract number, its DUNS number, and the e-mail address
of the offeror's official responsible for acknowledging receipt of or rejecting
the ISRs, to all first­tier subcontractors with subcontracting plans so they can
enter this information into the eSRS when submitting their ISRs; and

(vi) Require that each subcontractor with a subcontracting plan provide the
prime contract number, its own DUNS number, and the e-mail address of the
subcontractor's official responsible for acknowledging receipt of or rejecting
the ISRs, to its subcontractors with subcontracting plans.

11.  RECORDKEEPING

The following is a description of the types of records that will be maintained
concerning procedures that have been adopted to comply with the requirements and
goals in the plan, including establishing source lists; and a description of the
offeror's efforts to locate small business, veteran­owned small business,
service-disabled veteran-owned small business, HUBZone small business, small
disadvantaged business, and women-owned small business concerns and award
subcontracts to them. The records shall include at least the following (on a
plant-wide or company-wide basis, unless otherwise indicated):

(i)     Source lists (e.g., SAM), guides, and other data that identify small
business, veteran-owned small business, service-disabled veteran-owned small
business, HUBZone small business, small disadvantaged business, and women-owned
small business concerns.

(ii)    Organizations contacted in an attempt to locate sources that are small
business, veteran­owned small business, service-disabled veteran-owned small
business, HUBZone small business, small disadvantaged business, or women-owned
small business concerns.

(iii)   Records on each subcontract solicitation resulting in an award of more
than $150,000, indicating --





43

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

(A) Whether small business concerns were solicited and if not, why not;

(B) Whether veteran-owned small business concerns were solicited and, if not,
why not;

(C) Whether service-disabled veteran-owned small business concerns were
solicited and, if not, why not;

(D) Whether HUBZone small business concerns were solicited and, if not, why not;

(E) Whether small disadvantaged business concerns were solicited and if not, why
not;

(F) Whether women-owned small business concerns were solicited and if not, why
not; and

(G) If applicable, the reason award was not made to a small business concern.

(iv)  Records of any outreach efforts to contact -­

(A) Trade associations;

(B) Business development organizations;

(C) Conferences and trade fairs to locate small, HUBZone small, small
disadvantaged, and women-owned small business sources; and

(D) Veterans service organizations.

(v)   Records of internal guidance and encouragement provided to buyers through
-­

(A) Workshops, seminars, training, etc., and

(B) Monitoring performance to evaluate compliance with the program's
requirements.

(vi)  On a contract-by-contract basis, records to support award data submitted
by the offeror to the Government, including the name, address, and business size
of each subcontractor. Contractors having commercial plans need not comply with
this requirement.

 

 

 

 

Signed:

 

Date Signed:

 

 

 

 

 

Typed Name:

 

Title:

 

 

 

 

 

Plan Approved by (Government official):

 

Date Approved:

 

 

 

 

 

Typed Name:

 

 

 

Contracting Officer

 

 





44

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

 

 

 

 

 

 

 

 

 

 

 

    

Prior Year Goals

    

Prior Year Achievements*

    

Current Goals

 

 

 

 

 

 

 

 

 

Total Subcontracting Dollars +

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

Small Business Dollars

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

Small Business Percent

 

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

Small Veteran-owned Dollars

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

Small Veteran-owned Percent

 

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

Service-Disabled Veteran-Owned Dollars

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

Service-Disabled Veteran-Owned Percent

 

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

Small Disadvantaged Dollars

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

Small Disadvantaged Percent

 

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

Small Women-owned Dollars

 

$

  

 

$

 

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

Small Women-owned Percent

 

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

HUBZone Small Business Dollars 

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

HUBZone Small Business Percent

 

 

  

%  

 

  

%  

 

  

%

 

Round percentages to two decimal places and dollar figures to the nearest whole
dollar.

*    If total prior year contract achievements are not available, use actual
figures and estimate/prorate balance. Achievements based on Government's Fiscal
Year while Goals are based on Company's Fiscal Year.

+   Including subcontracting dollars for small and large businesses

++ Effective OCT 1, 2015 subcontracting plans are required for contracts
expected to exceed $700,000 (increased from $650,000).





45

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Contractors shall submit new commercial plans to the contracting officer 30
working days prior to the end of the contractor's fiscal year, IAW FAR
19.704(d).

*Individual Plans must list and justify goals for each option period separately.
This page is for  individual plans ONLY. Individual plans for VA FSS should only
complete the columns for base period, option period 1, and total periods.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

Base Period

    

Option Period 1

    

Option Period 2

    

Total Periods

 

 

 

 

 

 

 

 

 

 

 

1.a. Total Contract

 

$

  

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.b. Total Subcontracted

 

 

  

%  

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.a. To SB Dollars

 

$

  

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percent of Line 1.a.

 

 

  

%  

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.b. To VOSB Dollars

 

$

  

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percent of Line 1.b.

 

 

  

%  

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.c. To SDVOSB Dollars

 

$

  

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percent of Line 1.b.

 

 

  

%  

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.d. To SDB Dollars

 

$

  

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percent of Line 1.b.

 

 

  

%  

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.e. To WOSB Dollars

 

$

  

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percent of Line 1.b.

 

 

  

%  

 

  

%  

 

  

%  

 

  

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.f. To HUBZone Dollars

 

$

  

 

$

  

 

$

  

 

$

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percent of Line 1.b.

 

 

  

%  

 

  

%  

 

  

%  

 

  

%

 

Complete additional option year sheets for contracts with more option periods.

 

46

--------------------------------------------------------------------------------